Exhibit 10.1
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 
Dated as of June 22, 2010
 
 
among
 
GRANITE CONSTRUCTION INCORPORATED,
as the Borrower,
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent, Swing Line Lender
 
and
 
L/C Issuer,
 
BBVA COMPASS
and
BANK OF THE WEST,
as Co-Syndication Agents
 
and
 
The Other Lenders Party Hereto
 


BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger and Sole Book Manager
                                   
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
TABLE OF CONTENTS
 
 
SectionPage
 
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS 
1

 
 
1.01
Defined Terms 
1

 
1.02
Other Interpretive Provisions 
25

 
1.03
Accounting Terms 
26

 
1.04
Rounding 
27

 
1.05
Exchange Rates; Currency Equivalents 
27

 
1.06
Additional Alternative Currencies 
27

 
1.07
Change of Currency 
28

 
1.08
Times of Day 
28

 
1.09
Letter of Credit Amounts 
28

 
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS 
29

 
 
2.01
Revolving Loans 
29

 
2.02
Borrowings, Conversions and Continuations of Revolving Loans 
29

 
2.03
Letters of Credit 
31

 
2.04
Swing Line Loans 
39

 
2.05
Prepayments 
42

 
2.06
Termination or Reduction of Commitments 
43

 
2.07
Repayment of Loans 
44

 
2.08
Interest 
44

 
2.09
Fees 
45

 
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate 
45

 
2.11
Evidence of Debt 
46

 
2.12
Payments Generally; Administrative Agent’s Clawback 
46

 
2.13
Sharing of Payments by Lenders 
48

 
2.14
Increase in Commitments 
49

 
2.15
Cash Collateral 
50

 
2.16
Defaulting Lenders 
51

 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY 
53

 
 
3.01
Taxes. 
53

 
3.02
Illegality 
57

 
3.03
Inability to Determine Rates 
57

 
3.04
Increased Costs; Reserves on Eurodollar Rate Loans 
58

 
3.05
Compensation for Losses 
59

 
3.06
Mitigation Obligations; Replacement of Lenders 
60

 
3.07
Survival 
61

 
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 
61

 
 
4.01
Conditions to Effectiveness and Initial Credit Extension 
61

 
4.02
Conditions to all Credit Extensions 
63

 
 
 
i
 
 
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES 
64

 
 
5.01
Existence, Qualification and Power 
64

 
5.02
Authorization; No Contravention 
64

 
5.03
Governmental Authorization; Other Consents 
64

 
5.04
Binding Effect 
65

 
5.05
Financial Statements; No Material Adverse Effect 
65

 
5.06
Litigation 
65

 
5.07
No Default 
66

 
5.08
Ownership of Property; Liens 
66

 
5.09
Environmental Compliance 
66

 
5.10
Insurance 
67

 
5.11
Taxes 
67

 
5.12
ERISA Compliance. 
67

 
5.13
Subsidiaries; Equity Interests 
68

 
5.14
Margin Regulations; Investment Company Act 
68

 
5.15
Disclosure 
69

 
5.16
Intellectual Property; Licenses, Etc 
69

 
5.17
Swap Contracts 
69

 
5.18
Labor Relations 
69

 
5.19
Solvency 
69

 
5.20
Taxpayer Identification Number 
70

 
5.21
Representations as to Foreign Obligors 
70

 
ARTICLE VI.
AFFIRMATIVE COVENANTS 
71

 
 
6.01
Financial Statements 
71

 
6.02
Certificates; Other Information 
72

 
6.03
Notices 
73

 
6.04
Payment of Obligations 
75

 
6.05
Preservation of Existence, Etc 
75

 
6.06
Maintenance of Properties 
75

 
6.07
Maintenance of Insurance 
75

 
6.08
Compliance with Laws 
75

 
6.09
Books and Records 
76

 
6.10
Inspection Rights 
76

 
6.11
Environmental Laws 
76

 
6.12
Use of Proceeds 
77

 
6.13
Tax Clearance Certificates 
77

 
6.14
Additional Guarantors 
77

ARTICLE VII.
NEGATIVE COVENANTS 
78

 
 
7.01
Liens 
78

 
7.02
Investments 
79

 
7.03
Indebtedness 
81

 
7.04
Fundamental Changes 
82

 
7.05
Dispositions 
83

 
7.06
Lease Obligations 
84

 
7.07
Restricted Payments 
84

 
 
 
ii
 
 
 
 
7.08
Change in Nature of Business 
85

 
7.09
Transactions with Affiliates 
85

 
7.10
Burdensome Agreements 
85

 
7.11
Use of Proceeds 
86

 
7.12
Financial Covenants 
86

 
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES 
86

 
 
8.01
Events of Default. 
86

 
8.02
Remedies Upon Event of Default 
89

 
8.03
Application of Funds 
89

 
ARTICLE IX.
ADMINISTRATIVE AGENT 
91

 
 
9.01
Appointment and Authority 
91

 
9.02
Rights as a Lender 
91

 
9.03
Exculpatory Provisions 
91

 
9.04
Reliance by Administrative Agent 
92

 
9.05
Delegation of Duties 
92

 
9.06
Resignation of Administrative Agent 
92

 
9.07
Non-Reliance on Administrative Agent and Other Lenders 
93

 
9.08
No Other Duties, Etc 
94

 
9.09
Administrative Agent May File Proofs of Claim 
94

 
9.10
Guaranty Matters 
94

 
9.11
Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements 
95

 
ARTICLE X.
MISCELLANEOUS 
95

 
 
10.01
Amendments, Etc 
95

 
10.02
Notices; Effectiveness; Electronic Communication 
96

 
10.03
No Waiver; Cumulative Remedies; Enforcement 
98

 
10.04
Expenses; Indemnity; Damage Waiver 
99

 
10.05
Payments Set Aside 
101

 
10.06
Successors and Assigns 
101

 
10.07
Treatment of Certain Information; Confidentiality 
106

 
10.08
Right of Setoff 
107

 
10.09
Interest Rate Limitation 
107

 
10.10
Counterparts; Integration; Effectiveness 
107

 
10.11
Survival of Representations and Warranties 
108

 
10.12
Severability 
108

 
10.13
Replacement of Lenders 
108

 
10.14
Governing Law; Jurisdiction; Etc 
109

 
10.15
Arbitration and Waiver of Jury Trial 
110

 
10.16
California Judicial Reference 
111

 
10.17
No Advisory or Fiduciary Responsibility 
111

 
10.18
Electronic Execution of Assignments and Certain Other Documents 
112

 
10.19
USA PATRIOT Act 
112

 
10.20
Judgment Currency 
112

 
 
 
iii
 
 
SIGNATURES………………………………………………………………………….S-1
 
 
 
iv
 
 
SCHEDULES
 
1.01(e)                  Existing Letters of Credit
1.01(g)                  Guarantors
2.01                      Commitments and Applicable Percentages
5.05(d)                  Project Debt
5.06                      Litigation
5.09                      Environmental Matters
5.13(a)                  Subsidiaries and Other Equity Investments
5.13(b)                  Senior Note Guarantors
5.16                      Intellectual Property Matters
7.01                      Existing Liens
7.02(a)                  Existing Investments
7.02(b)                  Investment Policy
7.03                      Existing Indebtedness
7.06                      Existing Leases
10.02                    Administrative Agent’s Office; Certain Addresses for
Notices






EXHIBITS
Form of
 
A                      Revolving Loan Notice
B                      Swing Line Loan Notice
C                      Note
D                      Compliance Certificate
E-1                   Assignment and Assumption
E-2                   Administrative Questionnaire
F                       Guaranty
G                      Opinion






 
 
v
 
 
CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of June 22, 2010, among
GRANITE CONSTRUCTION INCORPORATED, a Delaware corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.
 
The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
 
1.01 Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
 
“80% Threshold” has the meaning set forth in the definition of “Material
Subsidiary”.
 
“2007 Note Agreement” means that certain Note Purchase Agreement to be dated on
or about December 12, 2007, among the Borrower, the purchasers of the Borrower’s
Series 2007-A Senior Notes party thereto, and the purchasers of additional notes
from time to time party thereto.
 
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of the
assets of a Person, or of any business or division of a Person (other than a
Person that is a Subsidiary), (b) the acquisition of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), whether or not causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person.
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
 
1
 
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Agreement” means this Credit Agreement.
 
“Alternative Currency” means each of Canadian Dollars, Euro, Sterling and each
other currency (other than Dollars) that is approved in accordance with Section
1.06.
 
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
 
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16.  If the commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
 
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by Administrative Agent pursuant to Section
6.02(a):
 
Pricing Level
Consolidated Leverage Ratio
Commitment Fee
Applicable Rate for LIBOR Loans and Financial Letter of Credit Fee
Applicable Rate for Performance Letter of Credit Fee
Applicable Rate for Base Rate Loans
1
Less than 0.50 to 1.00
0.300%
2.000%
1.500%
1.000%
2
Greater than or equal to 0.50 to 1.00 but less than 1.00 to 1.00
0.400%
2.250%
1.6875%
1.250%
3
Greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00
0.500%
2.750%
2.0625%
1.750%
4
Greater than or equal to 2.00 to 1.00
0.500%
3.000%
2.250%
2.000%



 
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately
 
 
2
 
 
following the date a Compliance Certificate is delivered pursuant to Section
6.02(b); provided, however, that (i) if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 4 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered, and (ii) subject to the preceding proviso, from the
Closing Date to the date of delivery of the Compliance Certificate for the
fiscal quarter ending June 30, 2010, Pricing Level 3 shall apply.
 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2009,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
 
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
 
3
 
 
“Bankruptcy Code” means the federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101 et seq.).
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
 
“Canadian Dollar” means the lawful currency of Canada.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, purchasing or debit
card, electronic funds transfer and other cash management arrangements.
 
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, or (b) is
party to a Cash
 
 
4
 
 
Management on the date that such Person or its Affiliate becomes a Lender, in
each case in its capacity as a party to such Cash Management Agreement.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Change of Control” means an event or series of events by which:
 
(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 25% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or
 
(b)          during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
 
“Code” means the Internal Revenue Code of 1986.
 
“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
 
 
5
 
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Consolidated Cash Taxes” means, for any Subject Period, for the Borrower and
its Subsidiaries on a consolidated basis (excluding, however, any Project Debt
Entity), the aggregate of all taxes actually paid by such Persons in cash during
such period.
 
“Consolidated EBITDA” means, for any Subject Period, for the Borrower and its
Subsidiaries on a consolidated basis (excluding, however, any Project Debt
Entity), an amount equal to Consolidated Net Income for such period plus the
following to the extent deducted in calculating such Consolidated Net Income:
(a) Consolidated Interest Expense for such period, (b) Consolidated Cash Taxes
for such period, and (c) depreciation and amortization expense for such period.
 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, with or without recourse, but not including Project Debt, plus (b)
Attributable Indebtedness in respect of capital leases, Synthetic Lease
Obligations and sale-leaseback transactions, but not including Project Debt,
plus (c) without duplication, all Guarantee Obligations with respect to
Indebtedness of the types specified in subsections (a) and (b) above of Persons
other than the Borrower or any Subsidiary.
 
“Consolidated Interest Expense” means, for any Subject Period, for the Borrower
and its Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, fees, charges and related expenses of the Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, plus (b) the portion of rent
expense of the Borrower and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP and the
portion of Synthetic Lease Obligations payable by the Borrower and its
Subsidiaries with respect to such period that would be treated as interest in
accordance with GAAP if such lease were treated as a capital lease under GAAP;
excluding for purposes of clause (a) and (b) hereof, such amounts in respect of
Project Debt.
 
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA, measured for the Subject Period ending on
such date, to (b) Consolidated Interest Expense, measured for the Subject Period
ending on such date.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA, measured for the Subject Period ending on or most recently ended prior
to such date.
 
“Consolidated Net Income” means, for any Subject Period, for the Borrower and
its Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries from continuing operations, excluding extraordinary items and
excluding gains and losses from Dispositions for that period; not including,
however, net income in respect of or attributable to any Project Debt Entity.
 
 
6
 
 
“Consolidated Stockholders’ Equity” means, as of any date of determination for
the Borrower and its Subsidiaries on a consolidated basis, stockholders’ equity
as of that date, determined in accordance with GAAP.
 
“Consolidated Tangible Net Worth” means, as of any date of determination, the
amount equal to Consolidated Stockholders’ Equity on that date minus the
Intangible Assets of the Borrower and its Subsidiaries (determined on a
consolidated basis in accordance with GAAP) on that date.
 
“Construction JV” means any Joint Venture entered into by the Borrower or any of
its Subsidiaries, initially, with any one or more other Persons in the Ordinary
Course of Business solely for purposes of undertaking or completing a
construction project; provided that a Construction JV shall not be deemed to
cease being a Construction JV after the withdrawal or buy-out of such other
Person(s) from the Joint Venture or the purchase, acquisition or redemption of
such other Person’s interest in such Joint Venture.
 
“Construction JV Investments” means Investments in any Joint Venture arising
upon any initial capital contribution to or subsequent capital contribution in
such Joint Venture, and participated in ratably by all then existing co-joint
venturers having an interest in such Joint Venture, solely for purposes of
undertaking or completing a construction project and Investments arising in
connection with the purchase, acquisition, redemption or buy-out of another
co-joint venturer’s interest in such Joint Venture; provided Construction JV
Investments shall not include the incurrence, directly or indirectly, of any
Guarantee Obligation by the Borrower or any of its Subsidiaries.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any,
 
 
7
 
 
applicable to Base Rate Loans plus (iii) 2% per annum; provided, however, that
with respect to a Eurodollar Rate Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate) otherwise
applicable to such Loan plus 2% per annum, and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.
 
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
 
 
8
 
 
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
 
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
 
“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or any other Person alleging potential liability or responsibility for
violation of any Environmental Law or for release or injury to the environment
or threat to public health, personal injury (including sickness, disease or
death), property damage, natural resources damage, or otherwise alleging
liability or responsibility for damages (punitive or otherwise), cleanup,
removal, remedial or response costs, restitution, civil or criminal penalties,
injunctive relief, or other type of relief, resulting from or based upon (a) the
presence, placement, discharge, emission or release (including intentional and
unintentional, negligent and non-negligent, sudden or non-sudden, accidental or
non-accidental placement, spills, leaks, discharges, emissions or releases) of
any Hazardous Material at, in or from property, whether or not owned by the
Borrower or any of its Subsidiaries, or (b) any other circumstances forming the
basis of any violation, or alleged violation, of any Environmental Law.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Environmental Permits” has the meaning set forth in Section 5.09(b).
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk
 
 
9
 
 
plan or a plan in endangered or critical status within the meaning of Sections
430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
 
“Euro” mean the lawful currency of the Participating Member States introduced in
accordance with the EMU Legislation.
 
“Eurodollar Rate” means:
 
(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and
 
(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at the date and time of determination.
 
“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax
 
 
10
 
 
imposed by any other jurisdiction in which the Borrower is located, (c) any
backup withholding tax that is required by the Code to be withheld from amounts
payable to a Lender that has failed to comply with clause (A) of Section
3.01(e)(ii), and (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 10.13), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (c).  Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
withholding tax imposed at any time on payments made by or on behalf of a
Foreign Obligor to any Lender hereunder or under any other Loan Document,
provided that such Lender shall have complied with Section 3.01(e)(i).
 
“Existing Credit Agreement” means that certain Credit Agreement dated as of June
24, 2005 (as amended) among the Borrower, Bank of America, N.A., as
“Administrative Agent”, and the “Lenders” thereunder.
 
“Existing Letters of Credit” means those letters of credit outstanding
immediately prior to the effectiveness of this Agreement, as more particularly
described on Schedule 1.01(e).
 
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letter” means the letter agreement, dated May 11, 2010, among the Borrower,
the Administrative Agent and the Arranger.
 
“Financial Letter of Credit” means any Letter of Credit that is a “financial
standby letter of credit” as set forth in applicable Laws promulgated from time
to time by the FRB.
 
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
 
11
 
 
“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.
 
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“GLC Venture” means any Joint Venture, now or hereafter formed by any Land
Development Company or any of its Subsidiaries with any other Person in the
Ordinary Course of Business of such Land Development Company or Subsidiary;
provided that a GLC Venture shall not be deemed to cease being a GLC Venture
after the withdrawal or buy-out of such other Person(s) from the Joint Venture
or the purchase, acquisition or redemption of such other Person’s interest in
such Joint Venture.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Granite Land Company” means Granite Land Company, a California corporation, and
any successor thereto.
 
“Guarantee Obligation” means, as to any Person, (a) any obligation, contingent
or otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary
 
 
12
 
 
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person.  The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guarantying Person in good faith.
 
“Guaranteed Cash Management Agreement” means any Cash Management Agreement
permitted by Article VII that is entered into by and between any Loan Party and
any Cash Management Bank.
 
“Guaranteed Hedge Agreement” means any Swap Contract permitted by Article VII
that is entered into by and between any Loan Party and any Hedge Bank.
 
“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, and each co-agent or
sub-agent appointed by the Administrative Agent pursuant to Section 9.05.
 
“Guarantor Assessment Date” means each of (a) the date on which the Borrower
delivers or is obligated to deliver to the Administrative Agent financial
statements pursuant to Section 6.01(a) or (b), (b) the date on which the
Borrower consummates any Acquisition of all or substantially all of the assets
or capital stock of another Person, or acquires or creates any new or additional
Subsidiary, (c) the date on which any Subsidiary becomes a Senior Note
Guarantor, and (d) the date on which the Borrower sells, transfers, divests or
otherwise Disposes of any Subsidiary or all or substantially of the assets of
any Subsidiary.
 
“Guarantors” means all of the Subsidiaries listed on Schedule 1.01(g), together
with all other Persons who, following the Closing Date, execute and deliver a
guaranty or guaranty joinder or supplement pursuant to Section 6.14.
 
“Guaranty” means that certain Guaranty Agreement executed by the Guarantors in
favor of the Administrative Agent and for the benefit of the Guaranteed Parties,
substantially in the form attached as Exhibit F hereto and reasonably
satisfactory to Administrative Agent, as supplemented from time to time by the
execution and delivery of any Guaranty Joinder Agreements executed and delivered
pursuant to Section 6.14.
 
 
13
 
 
“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Subsidiary to Administrative Agent pursuant to Section 6.14.
 
“Hazardous Materials” means, collectively, as of any date: (a) any petroleum or
petroleum products, flammable explosives, radioactive materials, asbestos in any
form that is or could become friable, urea formaldehyde foam insulation, and
transformers or other equipment that contain dielectric fluid containing
polychlorinated biphenyls (PCB’s); (b) any chemicals or other materials or
substances which as of such date are defined as or included in the definition of
“hazardous substances,” “hazardous wastes,” “hazardous materials,” “extremely
hazardous wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic
pollutants,” “contaminants,” “infectious wastes,” “pollutants” or words of
similar import under any Environmental Law; and (c) any other chemical or other
material or substance, exposure to which or use of which as of such date is
prohibited, limited or regulated under any Environmental Law.
 
“Hedge Bank” means any Person that (a) at the time that it enters into any Swap
Contract, is a Lender or an Affiliate of a Lender, or (b) is party to an
interest rate Swap Contract on the date that such Person or its Affiliate
becomes a Lender, in each case in such Person’s capacity as a party to such Swap
Contract.
 
“Honor Date” has the meaning specified in Section 2.03(c)(i).
 
“Indebtedness” means, as to any Person at a particular time, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP:
 
(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)          all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), reimbursement agreements,
bankers’ acceptances, bank guaranties, surety bonds and similar instruments (in
each case, whether or not such obligations are contingent or absolute); provided
that the amount of any such contingent obligation shall be deemed to be equal to
the maximum reasonably anticipated liability in respect thereof;
 
(c)          net obligations under any Swap Contract in an amount equal to the
Swap Termination Value thereof;
 
(d)          all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the Ordinary
Course of Business);
 
(e)          indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
 
14
 
 
(f)           capital leases and Synthetic Lease Obligations; and
 
(g)          all Guarantee Obligations of such Person in respect of any of the
foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any Joint Venture (other than a Joint Venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person and to such Person’s assets (subject only to
customary exceptions acceptable to the Required Lenders).  The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date.  The amount of any capital lease or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trade marks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or such other period that is twelve months or less requested by Borrower and
consented to by all of the Lenders) thereafter, as selected by the Borrower in
its Revolving Loan Notice; provided that:
 
(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(ii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
 
15
 
 
(iii)          no Interest Period shall extend beyond the Maturity Date.
 
“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution to, guaranty of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in or with such other Person, (c) the
provision of goods or services to another Person for consideration other than
cash payable in full upon the delivery or provision of such goods or services
(other than trade accounts payable in the Ordinary Course of Business), or (d)
the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit of
that Person.  For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.
 
“IP Rights” has the meaning specified in Section 5.16.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
 
“Joint Venture” means a single-purpose corporation, partnership, limited
liability company, joint venture or other similar legal arrangement (whether
created by contract or conducted through a separate legal entity) now or
hereafter formed by one Person with another Person in order to conduct a common
venture or enterprise with such Person.
 
“Land Development Company” means Granite Land Company and any and all other
Subsidiaries of the Borrower (or the Borrower itself) now or hereafter engaged,
directly, or indirectly through Subsidiaries or Joint Ventures, in the business
of land or real estate development.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
 
16
 
 
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.  All L/C Advances shall be denominated in Dollars.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.  All L/C Borrowings shall be denominated in
Dollars.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include each Existing Letter of Credit.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
 
“Letter of Credit Sublimit” means an amount equal to the lesser or the Aggregate
Commitments and $100,000,000.  The Letter of Credit Sublimit is part of, and not
in addition to, the Aggregate Commitments.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or
 
 
17
 
 
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or a Swing Line Loan.  All Loans shall be
denominated in Dollars.
 
“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement, the Fee Letter, and the Guaranty.
 
“Loan Parties” means, collectively, the Borrower and the Guarantors.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Borrower or the Borrower and its Subsidiaries
taken as a whole; (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
 
“Material Subsidiary” means,
 
(a)           as of the last day of any fiscal quarter of the Borrower, any
Subsidiary that meets either of the following conditions at such time: (i) such
Subsidiary’s consolidated total revenues for the period of the immediately
preceding four fiscal quarters is equal to or greater than 10% of the
consolidated total revenues of the Borrower and its Subsidiaries for such
period, determined in accordance with GAAP, in each case as reflected in the
most recent annual or quarterly (as applicable) financial statements required to
be delivered pursuant to Section 6.01; or (ii) such Subsidiary’s total assets,
as of the last day of the immediately preceding fiscal quarter, are equal to or
greater than 10% of the consolidated total assets of the Borrower and its
Subsidiaries as of such date, determined in accordance with GAAP, in each case
as reflected in the most recent annual or quarterly (as applicable) financial
statements of the Borrower required to be delivered pursuant to Section 6.01;
and
 
(b) as of any other Guarantor Assessment Date, any Subsidiary that has, on a pro
forma basis, based upon the then most recently delivered financial statements
delivered pursuant to Section 6.01, and after giving effect to the applicable
Acquisition, divestiture or creation, as though occurring on the first day of
the four fiscal quarter period ending on the effective date of such delivered
financial statements, (i) total revenues for the period of the immediately
preceding four fiscal quarters is equal to or greater than 10% of the
consolidated total revenues of the Borrower and its Subsidiaries for such
period, determined in accordance with GAAP, or (ii) total assets equal to or
greater than 10% of the consolidated total assets of the Borrower and its
Subsidiaries as of such date, determined in accordance with GAAP;
 
 
18
 
 
provided, however, that at all times prior to the date on which the Borrower
shall have delivered the quarterly financial statements for the fiscal quarter
ending June 30, 2010 in accordance with Section 6.01, each of the entities
listed on Schedule 1.01(g) shall be deemed a “Material Subsidiary”; provided
further that if at any time Subsidiaries qualifying as Material Subsidiaries
pursuant to clause (a) or (b) above which, in the aggregate and together with
the total assets and total revenues of the Borrower, do not represent at least
80% of the consolidated total assets and consolidated total revenues of the
Borrower and its Subsidiaries (the “80% Threshold”), the Borrower shall
designate additional Domestic Subsidiaries or, to the extent no material adverse
tax consequences shall result, Foreign Subsidiaries as Material Subsidiaries
until the 80% Threshold is satisfied collectively by all Material Subsidiaries,
and in the event the addition of all such Subsidiaries does not result in
satisfaction of the 80% Threshold by such then designated Material Subsidiaries,
the Borrower shall also designate Foreign Subsidiaries as Material Subsidiaries
until the 80% Threshold is satisfied collectively by all Material
Subsidiaries.  Once a Subsidiary qualifies as or is designated by the Borrower
as a Material Subsidiary, it shall continue to constitute a Material Subsidiary
throughout the term of this Agreement, until such time as the Borrower provides
to the Administrative Agent a certificate in accordance with Section 6.14(b)
that such Subsidiary is no longer required to be designated as such pursuant to
the terms hereof
 
“Maturity Date” means June 22, 2013; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
 
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Guaranteed Cash Management
Agreement or Guaranteed Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
 
“Ordinary Course of Business” means, in respect of any transaction involving the
Borrower or any Subsidiary of the Borrower, (a) the ordinary course of such
Person’s business, substantially as conducted by any such Person prior to or as
of the Closing Date, or in a manner
 
 
19
 
 
reasonably related thereto, and undertaken by such Person in good faith and not
for purposes of evading any covenant or restriction in any Loan Document, or (b)
transactions outside the ordinary course of such Person’s then-existing
business, as long as the Borrower provides written notice to the Administrative
Agent and the Lenders prior to such Person undertaking such business,
specifically referencing this definition, provided that the Required Lenders
shall not have delivered written objections to the Administrative Agent within
five (5) Business Days after their receipt of such written notice.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, Joint Venture, trust or other form of business entity, the
partnership, Joint Venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means (i) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Borrower of Unreimbursed Amounts.
 
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“Participating Member State” means each state so described in any EMU
Legislation.
 
 
20
 
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Act” means the Pension Protection Act of 2006.
 
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
 
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
 
“Performance Letter of Credit” means any Letter of Credit that is a “performance
standby letter of credit” as set forth in applicable Laws promulgated from time
to time by the FRB.
 
“Permitted Lien” means any Lien permitted by Section 7.01.
 
“Person” means any natural person, corporation, limited liability company,
trust, Joint Venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
 
“Platform” has the meaning specified in Section 6.02.
 
“Project Debt” means, in respect of any GLC Venture (the “obligor”), any
Indebtedness of such obligor incurred in the Ordinary Course of Business of such
obligor and of the Borrower and its Subsidiaries, secured by a Lien on assets of
such obligor, but as to which there is no general recourse to any Loan
Party  except against such obligor (a) for breach of customary representations
and warranties, or (b) to the extent such obligor is a limited liability
company, corporation, limited partnership or other entity as to which no Loan
Party (other than obligor) is, directly or indirectly (at law, through any
Guarantee Obligation or otherwise), liable to pay the debts of such obligor.
 
“Project Debt Entity” means at any time, any GLC Venture obligated in respect of
Project Debt at such time.
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Register” has the meaning specified in Section 10.06(c).
 
 
21
 
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Hazardous Materials through
ambient air, soil, surface water, ground water, wetlands, land or subsurface
strata.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
 
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
 
“Responsible Officer” means the president, chief operating officer, chief
executive officer, chief financial officer, treasurer or controller of a Loan
Party.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock of the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or of any option, warrant or other right to acquire any
such capital stock.
 
“Revaluation Date” means with respect to any Letter of Credit, each of the
following:  (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in an Alternative Currency, (d) in the case of the
Existing Letters of Credit denominated in an Alternative Currency, the Closing
Date, and
 
 
22
 
 
(e) such additional dates as the Administrative Agent or the L/C Issuer shall
determine or the Required Lenders shall require.
 
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.
 
“Revolving Loan” has the meaning specified in Section 2.01.
 
“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Senior Note Documents” means any and all note purchase agreements, notes and
other documents evidencing or relating to any outstanding Indebtedness from time
to time of the Borrower evidenced by senior notes.
 
“Senior Note Guarantor” means, at any time, any Subsidiary that is at such time
a guarantor of Indebtedness of the Borrower pursuant to any Senior Note
Documents.
 
“Solvent” means, as to any Person at any time, that: (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code and, in the alternative, for purposes of the California Uniform
Fraudulent Transfer Act; (b) the present fair saleable value of the property of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person is able to realize upon its property and pay its debts
and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (e) such Person is not engaged in business or a transaction for
which such Person’s property would constitute unreasonably small capital.
 
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
 
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 9:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency;
 
 
23
 
 
and provided further that the L/C Issuer may use such spot rate quoted on the
date as of which the foreign exchange computation is made in the case of any
Letter of Credit denominated in an Alternative Currency.
 
“Sterling” and “£” mean the lawful currency of the United Kingdom.
 
“Subject Period” means, as of any date of determination, the four consecutive
fiscal quarter period ending on such date.
 
“Subsidiary” of a Person means a corporation, partnership, Joint Venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
 
24
 
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Type” means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
1.02 Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any
 
 
25
 
 
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03 Accounting Terms.
 
(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.
 
(b) Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
(c) Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
 
 
26
 
 
1.04 Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.05 Exchange Rates; Currency Equivalents.  (a) The Administrative Agent or the
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.
 
(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the L/C Issuer, as the case may be.
 
1.06 Additional Alternative Currencies.  (a) The Borrower may from time to time
request that Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.  Such
request shall be subject to the approval of the Administrative Agent and the L/C
Issuer.
 
(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and the
L/C Issuer, in its or their sole discretion).  The Administrative Agent shall
promptly notify the L/C Issuer thereof.  The L/C Issuer shall notify the
Administrative Agent, not later than 11:00 a.m., five Business Days after
receipt of such request (or such other time or date as may be agreed by the
Administrative Agent and the L/C Issuer, in its or their sole discretion)
whether it consents, in its sole discretion, to the issuance of Letters of
Credit in such requested currency.
 
(c) Any failure by the L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
the L/C Issuer to permit Letters of Credit to be issued in such requested
currency.  If the Administrative Agent and the L/C Issuer consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional
 
 
27
 
 
currency under this Section 1.06, the Administrative Agent shall promptly so
notify the Borrower.
 
1.07 Change of Currency.  (a) Each obligation of the Borrower to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency.
 
(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
 
(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
 
1.08 Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Pacific time (daylight or standard, as
applicable).
 
1.09 Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be Dollar Equivalent the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
 
                              ARTICLE II.  THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01 Revolving Loans.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Revolving Loan”)
to the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Revolving Borrowing, (a) the Total Outstandings shall not exceed the Aggregate
Commitments, and (b) the aggregate Outstanding Amount of the Revolving Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01, prepay under Section 2.05, and reborrow under
 
 
28
 
 
this Section 2.01.  Revolving Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.  Revolving Loans may be made in Dollars only.
 
2.02 Borrowings, Conversions and Continuations of Revolving Loans.
 
(a) Each Revolving Borrowing, each conversion of Revolving Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone.  Each such notice must be received by the Administrative
Agent not later than 9:00 a.m. (i) three Business Days prior to the requested
date of any Revolving Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and
(ii) on the requested date of any Revolving Borrowing of Base Rate Revolving
Loans; provided, however, that if the Borrower wishes to request Eurodollar Rate
Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 9:00 a.m.
four Business Days prior to the requested date of such Revolving Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of the Lenders.  Not later than 9:00 a.m.,
three Business Days before the requested date of such Revolving Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders.  Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Revolving Loan Notice, appropriately
completed and signed by two (2) Responsible Officers of the Borrower.  Each
Revolving Borrowing of, conversion to or continuation of Eurodollar Rate Loans
shall be in a principal amount of $3,000,000 or a whole multiple of $1,000,000
in excess thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Revolving Loans shall be in a principal
amount of $1,000,000.  Each Revolving Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Revolving
Borrowing, a conversion of Revolving Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Revolving
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Revolving Loans to be borrowed,
converted or continued, (iv) the Type of Revolving Loans to be borrowed or to
which existing Revolving Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto.  If the Borrower fails to
specify a Type of Revolving Loan in a Revolving Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Revolving Loans shall be made as, or converted to, Base Rate
Loans.  Any such automatic conversion to Base Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Borrower requests a Revolving
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Revolving Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.
 
(b) Following receipt of a Revolving Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Revolving Loans, and if no timely notice of a conversion or
continuation is provided by the
 
 
29
 
 
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in the preceding
subsection.  In the case of a Revolving Borrowing, each Lender shall make the
amount of its Revolving Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
11:00 a.m. on the Business Day specified in the applicable Revolving Loan
Notice.  Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by the Borrower; provided,
however, that if, on the date the Revolving Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.
 
(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.
 
(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
 
(e) After giving effect to all Revolving Borrowings, all conversions of
Revolving Loans from one Type to the other, and all continuations of Revolving
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Revolving Loans.
 
2.03 Letters of Credit.
 
(a) The Letter of Credit Commitment.
 
(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the aggregate Outstanding Amount of the Revolving Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus
 
 
30
 
 
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each
request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.  All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.
 
(ii) The L/C Issuer shall not issue any Letter of Credit, if:
 
(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the L/C Issuer has approved such expiry date; or
 
(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
 
(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
 
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
 
(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
 
(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than the Dollar
Equivalent of $1,000,000;
 
(D) the Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency; or
 
 
31
 
 
(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.
 
(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
 
(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.
 
(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
 
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
 
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by two (2) Responsible Officers of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 9:00 a.m. at least two Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall
 
 
32
 
 
specify in form and detail satisfactory to the L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.  Additionally, the Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.
 
(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof.  Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.
 
(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section
 
 
33
 
 
4.02 is not then satisfied, and in each such case directing the L/C Issuer not
to permit such extension.
 
(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
 
(c) Drawings and Reimbursements; Funding of Participations.
 
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof.  In the case of a Letter of Credit
denominated in Dollars or a Letter of Credit denominated in an Alternative
Currency, the Borrower shall reimburse the L/C Issuer in Dollars.  In the case
of a Letter of Credit denominated in an Alternative Currency, the L/C Issuer
shall notify the Borrower of the Dollar Equivalent of amount of the drawing
promptly following the determination thereof.  In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the L/C Issuer shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof.  Not later than 9:00 a.m. on the date of any payment by the L/C Issuer
under a Letter of Credit (each such date, an “Honor Date”), the Borrower shall
reimburse the L/C Issuer through the Administrative Agent in the Dollar
Equivalent of the amount of such drawing and in the applicable currency.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Revolving Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Revolving Loan Notice).  Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
 
(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 11:00 a.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Revolving Loan to the
 
 
34
 
 
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer in U.S Dollars.
 
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
 
(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
 
(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Revolving Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Revolving Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Lender
 
 
35
 
 
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.
 
(d) Repayment of Participations.
 
(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.
 
(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
 
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
 
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such
 
 
36
 
 
Letter of Credit; or any payment made by the L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
 
(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or
 
(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the
 
 
37
 
 
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 
(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each standby Letter of Credit.
 
(h) Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, in
Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) (i) for each
Performance Letter of Credit equal to the Applicable Rate (for Performance
Letters of Credit) times the Dollar Equivalent of the daily amount available to
be drawn under each such Performance Letter of Credit and (ii) for each
Financial Letter of Credit equal to the Applicable Rate (for Financial Letters
of Credit) times the Dollar Equivalent of the daily amount available to be drawn
under each such Financial Letter of Credit; provided, however, any Letter of
Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this Section
2.03 shall be payable, to the maximum extent permitted by applicable Law, to the
other Lenders in accordance with the upward adjustments in their respective
Applicable Percentages allocable to such Letter of Credit pursuant to Section
2.16(a)(iv), with the balance of such fee, if any, payable to the L/C Issuer for
its own account.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09.  Letter of Credit Fees shall be (i)
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate (or in the characterization of such
Letter of Credit as a Performance Letter of Credit or Financial Letter of
Credit) during any quarter, the daily amount available to be drawn under each
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate (or
characterization thereof) was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
 
(i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee, with respect to each Letter of Credit, at the rate
per annum specified in the Fee Letter, computed on the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears.  Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09.  In addition, the Borrower
shall pay directly to the L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and
 
 
38
 
 
other processing fees, and other charges, of the L/C Issuer relating to letters
of credit as from time to time in effect.  Such customary fees and standard
costs and charges are due and payable on demand and are nonrefundable.
 
(j) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
(k) Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
 
2.04 Swing Line Loans.
 
(a) The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans in Dollars
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Revolving Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Outstandings shall not exceed the Aggregate Commitments, and (ii)
the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan.  Within the foregoing limits, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.
 
(b) Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 10:00 a.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $1,000,000, and (ii) the requested borrowing date, which
shall be a Business Day.  Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by two (2)
Responsible Officers of the Borrower.  Promptly after receipt by the Swing Line
Lender of any telephonic
 
 
39
 
 
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 11:00 a.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 12:00
noon on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.
 
(c) Refinancing of Swing Line Loans.
 
(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Revolving
Loan in an amount equal to such Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Revolving Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02.  The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Revolving Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Revolving Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Revolving Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Revolving Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
 
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
 
(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
 
 
40
 
 
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
 
(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.
 
(d) Repayment of Participations.
 
(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.
 
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
 
(e) Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender
 
 
41
 
 
funds its Base Rate Revolving Loan or risk participation pursuant to this
Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing Line
Loan, interest in respect of such Applicable Percentage shall be solely for the
account of the Swing Line Lender.
 
(f) Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
 
2.05 Prepayments.
 
(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 9:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Revolving Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $3,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Revolving
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Revolving Loans to be prepaid and,
if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment.  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Subject
to Section 2.16, each such prepayment shall be applied to the Revolving Loans of
the Lenders in accordance with their respective Applicable Percentages.
 
(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 10:00 a.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
 
(c) If the Administrative Agent notifies the Borrower at any time that the Total
Outstandings at such time exceed the Aggregate Commitments then in effect, then,
within two Business Days after receipt of such notice, the Borrower shall prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed the difference of 100% of the Aggregate Commitments then in
effect less $250,000; provided, however, that the Borrower shall not be required
to Cash Collateralize the L/C Obligations pursuant to this Section 2.05(c)
unless after the prepayment in full of the Loans the Total Outstandings exceed
the Aggregate Commitments then in effect.  The Administrative Agent may, at any
time and from time to time
 
 
42
 
 
after the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of further
exchange rate fluctuations.
 
(d) If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all Letters of Credit at such time exceeds (as a result of
fluctuations in exchange rates or for any other reason) an amount equal to 105%
of the Letter of Credit Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Borrowers shall Cash Collateralize L/C
Obligations in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the Letter of
Credit Sublimit then in effect.
 
2.06 Termination or Reduction of Commitments.  The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 9:00 a.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments.  Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.
 
2.07 Repayment of Loans.
 
(a) The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Revolving Loans outstanding on such date.
 
(b) The Borrower shall repay each Swing Line Loan on the earlier to occur of (i)
the date ten Business Days after such Loan is made and (ii) the Maturity Date.
 
2.08 Interest.
 
(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Revolving Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
 
 
43
 
 
(b) (i)           If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate.
 
(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate.
 
(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate.
 
(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
2.09 Fees.  In addition to certain fees described in subsections (h) and (i) of
Section 2.03:
 
(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Aggregate Commitments exceed the sum of (i) the Outstanding
Amount of Revolving Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.16.  The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period.  The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
 
(b) Other Fees. (i) The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
 
 
44
 
 
(ii) The Borrower shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
 
(a)           All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall promptly and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII.  The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder for a period of twelve (12) months following the
date of such termination and repayment.
 
2.11 Evidence of Debt.
 
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in
 
 
45
 
 
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
 
(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
 
2.12 Payments Generally; Administrative Agent’s Clawback.
 
(a) General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
11:00 a.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 11:00 a.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
 
(b) (i)  Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Borrowing of Eurodollar Rate Loans (or, in the
case of any Revolving Borrowing of Base Rate Loans, prior to 10:00 a.m. on the
date of such Revolving Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Revolving Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Revolving
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Revolving Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower,
 
 
46
 
 
the interest rate applicable to Base Rate Loans.  If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Revolving Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Revolving Loan included in such Revolving Borrowing.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.
 
(ii) Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Revolving Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Loan, to purchase its participation or to
make its payment under Section 10.04(c).
 
(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any
 
 
47
 
 
Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
 
2.13 Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Revolving Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Revolving Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Revolving Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and other amounts owing them, provided that:
 
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Revolving Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
2.14 Increase in Commitments.
 
(a) Request for Increase.  Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time, request an increase in the Aggregate Commitments by an amount
(for all such requests) not exceeding $75,000,000; provided that any such
request for an increase shall be in a minimum amount of $10,000,000 and
increments of $5,000,000 in excess thereof.  At the time of sending such notice,
the Borrower (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than ten
 
 
48
 
 
Business Days nor more than thirty Business Days from the date of delivery of
such notice to the Lenders).
 
(b) Lender Elections to Increase.  Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase.  Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.
 
(c) Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
 
(d) Effective Date and Allocations.  If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.
 
(e) Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party (x)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (y) in the case of the Borrower, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists.  The Borrower shall prepay any
Revolving Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Revolving Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.
 
(f) Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
 
2.15 Cash Collateral.
 
(a) Certain Credit Support Events.  Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any
 
 
49
 
 
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.  At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the L/C Issuer or the Swing Line Lender, the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to Section
2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
 
(b) Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
interest bearing deposit accounts at Bank of America.  The Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
 
(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
 
(d) Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly (and in
any event within five (5) Business Days) following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 10.06(b)(vi))) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.15 may be otherwise applied in accordance with Section 8.03), and (y)
the Person providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
 
 
50
 
 
2.16 Defaulting Lenders.
 
(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i) Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
 
(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
 
(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender
 
 
51
 
 
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(h).
 
(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.  During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Revolving Loans of that Lender.
 
(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
 
ARTICLE III.  TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01 Taxes.
 
(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
 
 
52
 
 
(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
 
(iii) If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall make such deductions and (iii) such Borrower
shall timely pay the full amount so withheld or deducted by it to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
 
(b) Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
 
(c) Tax Indemnifications.  (i) Without limiting the provisions of subsection (a)
or (b) above, the Borrower shall, and does hereby, indemnify the Administrative
Agent, each Lender and the L/C Issuer, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  The
Borrower shall also, and does hereby, indemnify the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection.  A
 
 
53
 
 
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.
 
(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e).  Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).  The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or the L/C Issuer,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.
 
(d) Evidence of Payments.  Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
 
(e) Status of Lenders; Tax Documentation.  (i)  Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.
 
(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
 
 
54
 
 
(A) any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and
 
(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
 
(I)           executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(II)           executed originals of Internal Revenue Service Form W-8ECI,
 
(III)           executed originals of Internal Revenue Service Form W-8IMY and
all required supporting documentation,
 
(IV)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or
 
(V)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
 
(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
 
 
55
 
 
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
 
(iv) The Borrower shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Closing Date, and in a timely fashion thereafter, such documents
and forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by the Borrower, as are required to be
furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction.
 
(f) Treatment of Certain Refunds.  Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may
be.  If the Administrative Agent, any Lender or the L/C Issuer determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or the L/C Issuer, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority.  This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.
 
3.02 Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Revolving Loans to Eurodollar Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base
 
 
56
 
 
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative is advised in writing by such Lender
that it is no longer illegal for such Lender to determine or charge interest
rates based upon the Eurodollar Rate.  Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.
 
3.03 Inability to Determine Rates.  If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Revolving Borrowing of Base Rate Loans in the amount specified
therein.
 
3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;
 
 
57
 
 
(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
 
(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that
 
 
58
 
 
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
 
(e) Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurodollar funds or deposits
(currently known as “Eurodollar liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender.  If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.
 
3.05 Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
 
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;
 
(c) any failure by the Borrower to make payment of any drawing under any Letter
of Credit (or interest due thereon) denominated in an Alternative Currency on
its scheduled due date or any payment thereof in a different currency; or
 
(d) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank
 
 
59
 
 
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Revolving Loan was in fact so funded.
 
3.06 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be.  The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or the L/C
Issuer in connection with any such designation or assignment.
 
(b) Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.
 
3.07 Survival.  All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
 
ARTICLE IV.  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01 Conditions to Effectiveness and Initial Credit Extension.  The
effectiveness of this Agreement and the obligation of the L/C Issuer and each
Lender to make its initial Credit Extension hereunder are subject to
satisfaction of the following conditions precedent:
 
(a) Unless waived by all the Lenders (or by the Administrative Agent with
respect to items specified in clause (iv) below with respect to which the
Borrower has given assurances satisfactory to the Administrative Agent that such
items shall be delivered promptly following the Closing Date), the
Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
 
(i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;
 
 
60
 
 
(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;
 
(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates (including specimen signatures) of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party;
 
(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
 
(v) an opinion, addressed to the Administrative Agent and each Lender, of
general counsel or assistant general counsel for the Borrower and the Loan
Parties, substantially in the form of Exhibit G concerning the Loan Parties and
the Loan Documents and as to such matters as the Administrative Agent and the
Required Lenders may reasonably request;
 
(vi) a certificate of a Responsible Officer of each Loan Party either
(A attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
 
(vii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
(C) a calculation of the Consolidated Leverage Ratio as of the last day of the
fiscal quarter of the Borrower most recently ended prior to the Closing Date;
 
(viii) evidence satisfactory to the Administrative Agent that no default or
event of default under the Senior Note Documents exists, or would result from
the effectiveness of this Agreement or any Credit Extension hereunder or from
the application of the proceeds thereof on the Closing Date;
 
(ix) evidence satisfactory to the Administrative Agent that all Indebtedness of
the Borrower, any Guarantor and their Subsidiaries existing on the Closing Date
under the Existing Credit Agreement has been repaid or cancelled, all
documentation representing such Indebtedness shall have been terminated and all
Guarantees, Liens and
 
 
61
 
 
security interests associated therewith have been released, or that reasonably
adequate measures have been or concurrently with the Closing Date are being
taken to terminate such documentation and release such Guarantees, Liens and
security interests, except as otherwise agreed by Administrative Agent; provided
that, upon execution of this Agreement, each Lender hereto that is a party to
the Existing Credit Agreement waives the notice provision for early termination
of the Existing Credit Agreement set forth in Section 2.06 thereunder; and
 
(x) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.
 
(b) Any fees required to be paid on or before the Closing Date shall have been
paid.
 
(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
 
Notwithstanding anything to the contrary contained in this Section 4.01, neither
this Agreement nor any of the other Loan Documents shall become effective or be
binding on any party unless the preceding conditions have been satisfied (or
waived, as appropriate), on or before 5:00 p.m., on July 31, 2010.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
4.02 Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Revolving Loan Notice
requesting only a conversion of Revolving Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
 
(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
 
 
62
 
 
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.
 
(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
 
(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
 
(d) In the case of a Letter of Credit to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent or
the L/C Issuer would make it impracticable for such Letter of Credit to be
denominated in the relevant Alternative Currency.
 
Each Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
 
ARTICLE V.  REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
5.01 Existence, Qualification and Power.  The Borrower and each of its
Subsidiaries (a) is a corporation, partnership or limited liability company,
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all governmental licenses, authorizations, consents and
approvals (i) to own its assets, carry on its business and (ii) to execute,
deliver, and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws, except in each case referred to in subsection
(b)(i), (c) or (d) of this Section, to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.
 
5.02 Authorization; No Contravention.  The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, (i) any Contractual
Obligation to which such Person is a party or (ii) any material order,
injunction, writ or decree of any Governmental Authority to which such Person or
its property is subject; or (c) violate any Law.  Each Loan Party and each
Subsidiary thereof is in compliance with all Contractual Obligations referred to
in clause (b)(i), except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
 
 
63
 
 
5.03 Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
 
5.04 Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
the rights of creditors, and subject to equitable principles of general
application.
 
5.05 Financial Statements; No Material Adverse Effect.
 
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
 
(b) The unaudited consolidated financial statements of the Borrower and its
Subsidiaries, dated March 31, 2010, contained in the related quarterly report on
Form 10-Q filed with the SEC (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and subject to ordinary, good faith year end audit
adjustments; (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.
 
(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
 
(d) As of the Closing Date, there exists no Project Debt, other than as
specifically identified on Schedule 5.05(d).
 
5.06 Litigation.  Except as specifically disclosed on Schedule 5.06, there are
no actions, suits, proceedings, claims or disputes pending or, to the knowledge
of the Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement
 
 
64
 
 
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) if determined adversely, could reasonably be expected to have a Material
Adverse Effect, and there has been no material adverse change in the status, or
financial effect on any Loan Party or any Subsidiary thereof, of the matters
described on Schedule 5.06.
 
5.07 No Default.  Neither the Borrower nor any Subsidiary is in default under or
with respect to (a) any Senior Note Documents or (b) any Contractual Obligation,
in each case that could be reasonably expected to have a Material Adverse
Effect.  No Default or Event of Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
 
5.08 Ownership of Property; Liens.  Each of the Borrower and its Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  As of the
Closing Date, the property of the Borrower and its Subsidiaries is not subject
to any Lien, other than Liens permitted by Section 7.01.
 
5.09 Environmental Compliance.
 
(a) The on-going operations of the Borrower and each of its Subsidiaries, after
the Closing Date, comply in all respects with all Environmental Laws, except
such non-compliance that would not result in liability in excess of $7,500,000
in the aggregate.
 
(b) Except as specifically identified on Schedule 5.09, and except to the extent
that noncompliance would not result in liability in excess of $1,000,000 in the
aggregate, the Borrower and each of its Subsidiaries have obtained all licenses,
permits, authorizations and registrations required under any Environmental Law
(“Environmental Permits”) necessary for their respective operations, and all
such Environmental Permits are in good standing, and the Borrower and each of
its Subsidiaries are in compliance with all terms and conditions of such
Environmental Permits.
 
(c) Except as specifically identified on Schedule 5.09, none of the Borrower or
any of its Subsidiaries or any of their present property or operations is
subject to any outstanding written order from or agreement with any Governmental
Authority or other Person, nor is subject to any judicial or docketed
administrative proceeding respecting any Environmental Law, Environmental Claim
or Hazardous Material.
 
(d) There are no conditions or circumstances relating to any property of the
Borrower or its Subsidiaries, or arising from operations of the Borrower or its
Subsidiaries conducted prior to the Closing Date that, together with all other
such conditions and circumstances relating to all other properties and
operations, may give rise to Environmental Claims with a potential liability as
to the Borrower and its Subsidiaries together in excess of $25,000,000 in the
aggregate.  Schedule 5.09 contains the Borrower’s good faith estimate of
clean-up costs associated with hydrocarbon contamination at the properties
described therein.  Notwithstanding the foregoing, (i) neither the Borrower nor
any of its Subsidiaries has any underground storage tanks (x) that are not
properly registered or permitted under applicable Environmental Laws or (y) that
are leaking
 
 
65
 
 
or disposing of Hazardous Materials off-site, (ii) the Borrower and its
Subsidiaries have notified all of their employees of the existence, if any, of
any health hazard arising from the conditions of their employment and have met
all notification requirements under all applicable Environmental Laws, and (iii)
no Hazardous Materials have been Released at, on or under any site, facility or
vessel now or previously owned, operated or leased by the Borrower or any of its
Subsidiaries that would have a Material Adverse Effect.
 
(e) Except as specifically identified on Schedule 5.09, the Borrower has no
knowledge of any oral or written notification of a Release of a Hazardous
Material has been filed by or on behalf of the Borrower or any of its
Subsidiaries and no site, facility or vessel now or previously owned, operated
or leased by the Borrower or any of its Subsidiaries is listed or proposed for
listing on any federal or state list of sites requiring investigation or
clean-up.
 
5.10 Insurance.  The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
 
5.11 Taxes.  The Borrower and its Subsidiaries have filed (or have obtained
appropriate extensions in respect of) all Federal, all material state and other
material tax returns and reports required to be filed, and have paid (or have
obtained appropriate extensions in respect of) all Federal, all material state
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP.  To the Borrower’s knowledge, there is no proposed tax assessment
against the Borrower or any Subsidiary that would, if made, have a Material
Adverse Effect.  Neither the Borrower nor any of its Subsidiaries is party to
any tax sharing agreement.
 
5.12 ERISA Compliance.
 
(a) To the Borrower’s knowledge, each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws.  To the Borrower’s knowledge, each Pension Plan that is intended to
be a qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Code, or an application for
such a letter is currently being processed by the Internal Revenue Service.  To
the best knowledge of the Borrower, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.
 
(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
 
 
66
 
 
(c) (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.
 
5.13 Subsidiaries; Equity Interests.
 
(a) As of the Closing Date, the Borrower has no Subsidiaries other than those
specifically disclosed in Part (1) of Schedule 5.13(a), and those of whom the
Borrower has notified the Administrative Agent in writing following the Closing
Date pursuant to Section 6.14 and has no equity investments in any other
corporation or entity (including GLC Ventures and Construction JVs) other than
those specifically disclosed in Part (2) of Schedule 5.13(a).
 
(b) As of the Closing Date, there exist no Senior Note Guarantors, other than as
listed on Schedule 5.13(b).
 
5.14 Margin Regulations; Investment Company Act.
 
(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
 
(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940, the Federal Power Act, the Interstate Commerce
Act, any state public utilities code or any other federal or state statute or
regulation limiting its ability to incur Indebtedness.
 
 
67
 
 
5.15 Disclosure.  The documents, certificates and written statements (including
the Loan Documents) furnished to the Administrative Agent and the Lenders by the
Borrower or any Subsidiary for use in connection with the transactions
contemplated by this Agreement, taken as a whole, do not contain any untrue
statement of a material fact or omit to state a material fact (known to the
Borrower in the case of any document not furnished by it) necessary in order to
make the statements contained herein or therein not misleading (it being
recognized by the Administrative Agent and the Lenders that projections and
forecasts provided to them by the Borrower are not to be viewed as facts and
that actual results during the period or periods covered by any such projections
and forecasts may differ from the projected or forecasted results).
 
5.16 Intellectual Property; Licenses, Etc.  To the Borrower’s knowledge, the
Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, taken as a whole, except as could not reasonably be expected to have
a Material Adverse Effect.  To the best knowledge of the Borrower, no slogan or
other advertising device, product, process, method, substance, part or other
material employed or contemplated to be employed by the Borrower or any
Subsidiary infringes upon any rights held by any other Person, except as could
not reasonably be expected to have a Material Adverse Effect.  Except as
specifically disclosed in Schedule 5.16, no claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of the Borrower, threatened,
and no patent, invention, device, application, principle or any statute, law,
rule, regulation, standard or code is pending or, to the knowledge of the
Borrower, proposed, which, in either case, could reasonably be expected to have
a Material Adverse Effect.
 
5.17 Swap Contracts.  The Borrower and its Subsidiaries have each voluntarily
entered into each Swap Contract to which it is a party based upon its own
independent assessment of its consolidated assets, liabilities and commitments
in each case as an appropriate means of mitigating and managing risks associated
with such matters.
 
5.18 Labor Relations.  There are no strikes, lockouts or other labor disputes
against the Borrower or any of its Subsidiaries, or, to the best of the
Borrower’s knowledge, threatened against or affecting the Borrower or any of its
Subsidiaries, and no significant unfair labor practice complaint is pending
against the Borrower or any of its Subsidiaries or, to the best knowledge of the
Borrower, threatened against any of them before any Governmental Authority,
which could reasonably be expected to result in a Material Adverse Effect.
 
5.19 Solvency.  The Borrower is and shall continue to be, and shall cause each
of the Loan Parties to be, Solvent.
 
 
68
 
 
5.20 Taxpayer Identification Number.  The Borrower’s true and correct taxpayer
identification number is set forth on Schedule 10.02.
 
5.21 Representations as to Foreign Obligors.  Each of the Borrower and each
Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:
 
(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental
acts.  Neither such Foreign Obligor nor any of its property has any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under the laws of the jurisdiction in which such Foreign
Obligor is organized and existing in respect of its obligations under the
Applicable Foreign Obligor Documents.
 
(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents.  Except
as disclosed to the Administrative Agent from time to time, it is not necessary
to ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Applicable Foreign Obligor Documents that the Applicable Foreign
Obligor Documents be filed, registered or recorded with, or executed or
notarized before, any court or other authority in the jurisdiction in which such
Foreign Obligor is organized and existing or that any registration charge or
stamp or similar tax be paid on or in respect of the Applicable Foreign Obligor
Documents or any other document, except for (i) any such filing, registration,
recording, execution or notarization as has been made or is not required to be
made until the Applicable Foreign Obligor Document or any other document is
sought to be enforced and (ii) any charge or tax as has been timely paid.
 
(c) Except as disclosed to the Administrative Agent from time to time, there is
no tax, levy, impost, duty, fee, assessment or other governmental charge, or any
deduction or withholding, imposed by any Governmental Authority in or of the
jurisdiction in which such Foreign Obligor is organized and existing either (i)
on or by virtue of the execution or delivery of the Applicable Foreign Obligor
Documents or (ii) on any payment to be made by such Foreign Obligor pursuant to
the Applicable Foreign Obligor Documents, except as has been disclosed to the
Administrative Agent.
 
(d) Except as disclosed to the Administrative Agent from time to time, the
execution, delivery and performance of the Applicable Foreign Obligor Documents
executed by such Foreign Obligor are, under applicable foreign exchange control
regulations of the jurisdiction in which such Foreign Obligor is organized and
existing, not subject to any notification or authorization except (i) such as
have been made or obtained or (ii) such as cannot be made or obtained until a
later date (provided that any notification or authorization described in clause
(ii) shall be made or obtained as soon as is reasonably practicable).
 
 
69
 
 
ARTICLE VI.  AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations and other obligations that purport to survive
termination of this Agreement), or any Letter of Credit shall remain
outstanding, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, 6.03 and 6.14) cause each Subsidiary to:
 
6.01 Financial Statements.  Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:
 
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (i) a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with GAAP and shall not be subject to any qualifications or
exceptions as to the scope of the audit nor to any qualifications or exceptions
not reasonably acceptable to the Required Lenders, or (ii) an SEC Form 10-K for
the Borrower (excluding the exhibits thereto) relating to such fiscal year; and
 
(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower (i) a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in
comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes, or (ii) an SEC Form 10-Q for the
Borrower (excluding the exhibits thereto) relating to such fiscal quarter.
 
6.02 Certificates; Other Information.  Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
 
(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a) (unless included in the applicable SEC Form 10-K), a certificate
of its independent certified public accountants certifying such financial
statements;
 
(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed
 
 
70
 
 
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes);
 
(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto; and
 
(d) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word
 
 
71
 
 
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
 
6.03 Notices.  Promptly notify the Administrative Agent and each Lender:
 
(a) of the occurrence of any Default or Event of Default;
 
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;
 
(c) of the occurrence of any ERISA Event;
 
(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Borrower referred to in Section 2.10;
 
(e) if applicable, upon the request from time to time of the Administrative
Agent, of the Swap Termination Values, together with a description of the method
by which such values were determined, relating to any Swap Contracts then
outstanding to which the Borrower or any of its Subsidiaries is a party;
 
(f) upon becoming aware thereof, of any labor controversy resulting in or
threatening to result in, any strike, work stoppage, boycott, shutdown or other
labor disruption against or involving the Borrower or any Subsidiary that would
materially impact the operations of the Borrower or any Subsidiary; and
 
(g) upon, but in no event later than ten days after, becoming aware of (i) any
and all enforcement, cleanup, removal or other governmental or regulatory
actions involving a potential liability in excess of $15,000,000 in the
aggregate instituted, completed or threatened against the Borrower or any
Subsidiary or any of their properties pursuant to any applicable Environmental
Laws, (ii) all other Environmental Claims involving the Borrower or a Subsidiary
with a potential liability in excess of $15,000,000 in the aggregate, and (iii)
any environmental or similar condition on any real property adjoining or in the
vicinity of the property of the Borrower or any Subsidiary that could reasonably
be anticipated to cause such property or any part thereof
 
 
72
 
 
to be subject to any restrictions on the ownership, occupancy, transferability
or use of such property under any Environmental Laws and involving a potential
liability in excess of $15,000,000 in the aggregate.
 
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 
6.04 Payment of Obligations.  Pay and discharge as the same shall become due and
payable (a) all material tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary;
(b) all lawful claims which, if unpaid, would by law become a Lien (other than a
Permitted Lien) upon its property; and (c) all Indebtedness (other than
Indebtedness the non-payment of which would not violate Section 8.01(e)), as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness, in the case of each of
clauses (a) and (b) where the failure to pay or discharge could reasonably be
expected to have a Material Adverse Effect.
 
6.05 Preservation of Existence, Etc.  (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
 
6.06 Maintenance of Properties.  (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
 
6.07 Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons.
 
6.08 Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith or a bona fide dispute exists with respect thereto; or
(b)
 
 
73
 
 
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
6.09 Books and Records.
 
(a) Maintain (i) proper financial records in conformity with GAAP and presented
fairly in all material respects, and (ii) properly, all other books and records,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be; and
 
(b) Maintain all books of record and accounts in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.
 
6.10 Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that (i) the Loan Parties
shall not be obligated to reimburse the expenses associated with more than one
(1) visit and inspection per calendar year (subject to clause (ii) below) and
(ii) when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice.
 
6.11 Environmental Laws.
 
(a) The Borrower shall, and shall cause each of its Subsidiaries to, conduct its
operations and keep and maintain its property in compliance in all material
respects with all Environmental Laws, except to the extent that the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.
 
(b) Upon written request of the Administrative Agent or any Lender, the Borrower
shall submit and cause each of its Subsidiaries to submit, to the Administrative
Agent and such Lender, at the Borrower’s sole cost and expense and at reasonable
intervals, a report providing an update of the status of any environmental,
health or safety compliance, hazard or liability issue identified in any notice
or report required pursuant to Section 6.03(g) and any other environmental,
health or safety compliance obligation, remedial obligation or liability, that
could, individually or in the aggregate, result in liability in excess of
$10,000,000.
 
6.12 Use of Proceeds.  Use the proceeds of the Credit Extensions (a) for working
capital, capital expenditures and other general corporate purposes of the
Borrower and its Subsidiaries not in contravention of any Law or of any Loan
Document, (b) to finance acquisitions permitted hereunder, and (c) to refinance
the Indebtedness of the Borrower under the Existing Credit Agreement.
 
 
74
 
 
6.13 Tax Clearance Certificates.  On or before the date that is 30 calendar days
following the Closing Date, the Borrower shall provide to the Administrative
Agent all tax clearance certificates not delivered to the Administrative Agent
under Section 4.01(a)(iv) and permitted by such section to be delivered under
this Section 6.13; provided that, if the Borrower is unable to deliver any such
certificate by virtue of a delay in the ability of any applicable Governmental
Authority to provide such certificate in the ordinary course (and not by virtue
of any Loan Party not being in tax good standing) and the Borrower has provided
to the Administrative Agent reasonable evidence of such inability, then the
Borrower shall have such additional time to deliver such certificate(s) as the
Administrative Agent shall reasonably determine.
 
6.14 Additional Guarantors.
 
(a) On each Guarantor Assessment Date, the Borrower shall determine whether
there exists any new or additional Material Subsidiaries (whether as a result of
a Person becoming a Material Subsidiary or being designated as a Material
Subsidiary for purposes of satisfying the 80% Threshold Test), and if so,
promptly notify the Administrative Agent of such fact and promptly thereafter
(and in any event, with respect to Domestic Subsidiaries, within forty-five (45)
days, and, with respect to Foreign Subsidiaries, within seventy-five (75) days),
cause such Person to (a) deliver to the Administrative Agent an Guaranty Joinder
Agreement duly executed by such Subsidiary; and (b) deliver to the
Administrative Agent documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) and, if requested by the Administrative Agent, favorable
customary opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.  Notwithstanding anything
to the contrary herein, the Borrower shall at all times (subject to the 45 or 90
day period noted above) cause such of its Subsidiaries necessary to meet the 80%
Threshold to be Guarantors and to be bound by the terms of a Guaranty.
 
(b) If the Borrower shall determine on any Guarantor Assessment Date in respect
of any Subsidiary that is, at such time, a Guarantor, that such Subsidiary is no
longer a Material Subsidiary, is no longer a Senior Note Guarantor, or is no
longer required to be deemed or designated as a Material Subsidiary for purposes
of satisfying the 80% Threshold Test, the Borrower may deliver to the
Administrative Agent a certificate to such effect, certifying also the absence
of any Default or Event of Default, whereupon the Administrative Agent and the
Lenders shall execute such documents and instruments of release as shall be
reasonably satisfactory to the parties, confirming the release of such
Subsidiary from the Guaranty.
 
ARTICLE VII.  NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations and other obligations that purport to survive
termination of this Agreement), or any Letter of Credit shall remain
outstanding, the Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly:
 
 
75
 
 
7.01 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
 
(a) Liens pursuant to any Loan Document;
 
(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);
 
(c) Liens for taxes not yet past due or which are being contested in good faith
and by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
 
(d) carriers’, landlords’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the Ordinary Course of Business in
respect of the Borrower and its Subsidiaries, which are not overdue for a period
of more than 45 days or which are being contested in good faith and by
appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;
 
(e) pledges or deposits in the Ordinary Course of Business in connection with
obligations of the Borrower or its Subsidiaries arising under workers’
compensation, unemployment insurance and other social security legislation,
other than any Lien imposed by ERISA;
 
(f) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case, incurred
by the Borrower or its Subsidiaries in the Ordinary Course of Business, provided
that all such deposits in the aggregate could not reasonably be expected to
result in a Material Adverse Effect;
 
(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
 
(h) Liens securing or arising from judgments, decrees or attachments in respect
of the Borrower and its Subsidiaries, in circumstances not constituting an Event
of Default under Section 8.01(h);
 
(i) Liens securing Indebtedness of the Borrower or its Subsidiaries permitted
under Section 7.03(d), provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness; (ii) such
Liens attach to the subject property within 30 days after the acquisition
thereof and (iii) the Indebtedness secured thereby does not exceed the cost or
fair market value as of the time such Indebtedness was incurred, whichever is
lower, of the property being acquired on the date of acquisition; or Liens on
assets of any Project Debt Entity securing Indebtedness of such entity permitted
under Section 7.03(i);
 
 
76
 
 
(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
by the Borrower or its Subsidiaries;
 
(k) Liens securing reimbursement obligations of the Borrower or its Subsidiaries
with respect to commercial letters of credit obtained in the Ordinary Course of
Business and not prohibited hereby, provided that such Liens shall attach only
to documents or other property relating to such letters of credit and products
and proceeds thereof;
 
(l) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution, provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Borrower in excess of those set forth by regulations promulgated by the FRB, and
(ii) such deposit account is not intended by the Borrower or any Subsidiary to
provide collateral to the depository institution;
 
(m) Liens on insurance proceeds securing the payment of financed insurance
premiums not in excess of $15,000,000 at any time; and
 
(n) Liens not otherwise permitted hereunder securing Indebtedness not in excess
of $15,000,000 at any time.
 
7.02 Investments.  Make any Investments, except:
 
(a) Investments, other than those permitted by subsections (b) through (i), that
are existing on the date hereof and listed on Schedule 7.02(a);
 
(b) Investments held by the Borrower or any of its Subsidiaries (i) in the form
of cash and cash equivalents, and (ii) Investments permitted under the
Borrower’s investment policy attached hereto as Schedule 7.02(b), other than
Investments of any type requiring any special or further approval under such
policy;
 
(c) Investments consisting of extensions of credit by the Borrower to any of its
wholly-owned Subsidiaries, or by any of its wholly-owned Subsidiaries to the
Borrower or to another of its wholly-owned Subsidiaries;
 
(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the sale or lease of goods or
services in the Ordinary Course of Business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
 
(e) Guarantee Obligations permitted by Section 7.03;
 
(f) Investments resulting by virtue of transactions otherwise permitted by
Section 7.07;
 
 
77
 
 
(g) Investments (including Construction JV Investments) by any Land Development
Company, or any Subsidiary thereof, in an aggregate amount not to exceed for all
such Investments and entities together at any time, $50,000,000;
 
(h) the purchase or other acquisition of all of the equity, common stock in, or
all or substantially all of the property of, any Person (or division or other
business unit of such Person) that, upon the consummation thereof, will be
wholly-owned directly by the Borrower or one or more of its wholly-owned
Subsidiaries (including as a result of a merger or consolidation); provided
that, with respect to each purchase or other acquisition made pursuant to this
Section 7.02(h):
 
(i) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be similar, complementary, or
ancillary to (or a related line of) the lines of business as one or more of the
principal businesses of the Borrower and its Subsidiaries engaged in currently
or subsequently in the Ordinary Course of Businesses;
 
(ii) in the case of the purchase or other acquisition of common stock of or
other equity in another Person, the board of directors (or other comparable
governing body) of such other Person shall have duly approved such purchase or
acquisition;
 
(iii) (A) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) the Consolidated Leverage Ratio shall be less than or equal
to 2.50 to 1.00 immediately after giving effect to such purchase or other
acquisition, such calculation to be determined on the basis of the financial
information most recently delivered to the Administrative Agent pursuant to
Section 6.01(a) or (b) (together with such pro forma expense adjustments as are
reasonably supportable by the Borrower) as though such purchase or other
acquisition had been consummated as of the first day of the four consecutive
fiscal-quarter period covered thereby; and
 
(iv) the total consideration, including earnouts and other contingent
consideration, paid by or on behalf of the Borrower and its Subsidiaries for any
such purchase or other acquisition, when aggregated with the total consideration
paid by or on behalf of the Borrower and its Subsidiaries for all other
purchases and other acquisitions made by the Borrower and its Subsidiaries
pursuant to this Section 7.02(h), shall not exceed $200,000,000 in the
aggregate; provided that the amount of Investments permitted by this Section
7.02(h), when taken together with Investments permitted by Section 7.02(i),
shall not exceed $250,000,000.
 
(i) Construction JV Investments arising in the Ordinary Course of Business in an
aggregate amount for all such Investments together not to exceed at any time
$150,000,000; provided that the amount of Investments permitted by this Section
7.02(i), when taken together with Investments permitted by Section 7.02(h),
shall not exceed $250,000,000.
 
7.03 Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:
 
(a) Indebtedness under the Loan Documents;
 
 
78
 
 
(b) Indebtedness of the Borrower and its Subsidiaries outstanding on the date
hereof and listed on Schedule 7.03 and any refinancings, refundings, renewals or
extensions thereof, provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;
 
(c) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract entered into by such Person (or in
respect of any Guarantee Obligation of any such Person to the extent supporting
obligations arising under Swap Contracts to which the Borrower or any Subsidiary
is party), provided that (i) such Swap Contract obligations are (or were)
entered into by such Person in the Ordinary Course of Business for the purpose
of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person and not for purposes
of speculation or taking a “market view;” and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party;
 
(d) Indebtedness in respect of capital leases, Synthetic Lease Obligations,
sale-leaseback transactions and purchase money Indebtedness for fixed or capital
assets acquired by the Borrower or any Subsidiary; provided that the aggregate
principal amount of (i) all purchase money Indebtedness for fixed or capital
assets that may be incurred by the Borrower or any of its then-existing
Subsidiaries in any fiscal year of the Borrower shall not exceed $25,000,000;
(ii) all Indebtedness in respect of capital leases, Synthetic Lease Obligations
and sale-leaseback transactions to finance the acquisition of fixed or capital
assets incurred by the Borrower or any of its Subsidiaries in any fiscal year of
the Borrower shall not exceed $25,000,000; and (iii) all Indebtedness in respect
of capital leases, Synthetic Lease Obligations, sale-leaseback transactions and
purchase money Indebtedness for fixed or capital assets of Persons immediately
prior to such Persons becoming Subsidiaries or being merged with or into (or
otherwise becoming acquired by) the Borrower or any of its Subsidiaries
following the Closing Date shall not exceed an amount equal to $50,000,000;
provided that none of such Indebtedness was incurred in anticipation of any such
merger or acquisition;
 
(e) Indebtedness arising as a consequence of Investments permitted pursuant to
Section 7.02(c);
 
(f) Indebtedness in respect of (i) letters of credit (other than Letters of
Credit) issued solely for the account and benefit of the Borrower or any
Subsidiary in the Ordinary Course of Business in an aggregate outstanding amount
not to exceed at any time an amount equal to $25,000,000; and (ii) the
obligation of a subcontractor of the Borrower or its Subsidiaries on a
construction project, provided that the Borrower or such Subsidiary determines
in good faith that such financial arrangement best serves the Borrower’s or such
Subsidiary’s financial interests;
 
(g) Indebtedness incurred in the Ordinary Course of Business in connection with
(i) securing the performance of bids, trade contracts (other than for borrowed
money), and statutory obligations, in each case, solely for the account and
benefit of the Borrower, its Subsidiaries, any GLC Venture or Construction JV,
(ii) obligations on surety and appeal bonds
 
 
79
 
 
solely for the account and benefit of the Borrower, its Subsidiaries, any GLC
Venture or Construction JV, (other than in relation to borrowed money debt), and
(iii) other obligations of a like nature incurred in the Ordinary Course of
Business solely for the account and benefit of the Borrower, its Subsidiaries,
any GLC Venture or Construction JV, (other than in relation to borrowed money
debt), in each of the foregoing cases to the extent not otherwise prohibited by
the terms of any Loan Document;
 
(h) Indebtedness comprised solely of (i) the outstanding principal amount of
obligations, whether current or long-term, for borrowed money and all
obligations evidenced by bonds (other than performance, surety and appeal
bonds), debentures, notes, loan agreements or other similar instruments, (ii)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (iii) to the extent permitted by Section 7.03(d), Indebtedness
under the 2007 Note Agreement, or (iv) without duplication, Guarantee
Obligations with respect to Indebtedness of the types specified in the
immediately preceding clauses (i), (ii) and (iii); provided that, (x) the
aggregate principal amount of outstanding Indebtedness of the types permitted by
the immediately preceding clauses (i) and (ii) shall not exceed $150,000,000, no
more than $100,000,000 of which may be subject to amortization or payment at
maturity prior to the Maturity Date; and (y) no such Indebtedness shall be
permitted under this clause (h) if such Indebtedness represents Indebtedness of
any co-joint venturer in any Joint Venture, to which the Borrower or any
Subsidiary is a party, that is assumed by the Borrower or any Subsidiary, if
such Indebtedness was not originally incurred by such co-joint venturer in
connection with (and relate solely to) the subject Joint Venture; and
 
(i) Project Debt.
 
7.04 Fundamental Changes.  Merge, consolidate with or into, or convey, transfer,
lease or otherwise Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person or enter into any Joint
Venture, except that, so long as no Default or Event of Default exists at the
time or would occur as a result thereof:
 
(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, (ii) any one or more Subsidiaries,
provided that, when any wholly-owned Subsidiary is merging with another
Subsidiary, the wholly-owned Subsidiary shall be the continuing or surviving
Person, or (iii) any other Person, provided that the Subsidiary shall be the
continuing or surviving Person or immediately upon such merger, consolidation or
combination, the surviving Person shall be a wholly-owned Subsidiary of the
Borrower;
 
(b) any Subsidiary may sell all or substantially all of its assets (upon
voluntary liquidation or otherwise), to the Borrower or to another Subsidiary;
provided that if the seller in such a transaction is a wholly-owned Subsidiary,
then the purchaser must either be the Borrower or a wholly-owned Subsidiary;
 
(c) the Borrower may merge, consolidate or combine with another entity if the
Borrower is the corporation surviving the merger; and
 
 
80
 
 
(d) the Borrower and its Subsidiaries may enter into any GLC Venture or
Construction JV in the Ordinary Course of Business, subject to compliance with
all other terms and provisions hereof.
 
7.05 Dispositions.  Sell, lease or make any Disposition or enter into any
agreement to make any Disposition, except:
 
(a) Dispositions of obsolete, unneeded, unproductive or worn out property,
whether now owned or hereafter acquired, in the Ordinary Course of Business to
Persons;
 
(b) Dispositions of inventory in the Ordinary Course of Business;
 
(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property for use in the Ordinary Course of Business, (ii) the
proceeds of such Disposition are reasonably promptly applied to the purchase
price of such replacement property for use in the Ordinary Course of Business or
(iii) the board of directors or senior management of the Borrower or such
Subsidiary has determined in good faith that the failure to replace such
property will not be detrimental to the business of the Borrower or such
Subsidiary;
 
(d) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary of the Borrower;
 
(e) Dispositions comprising transactions expressly permitted by Section 7.04(a)
through (d);
 
(f) non-exclusive licenses of IP Rights in the Ordinary Course of Business and
substantially consistent with past practice for terms not exceeding five years;
 
(g) the sale, without recourse and in the Ordinary Course or Business, of
accounts receivable due from Federal, state or other Governmental Authority
arising in the Ordinary Course of Business (and not as part of any bulk sale or
financing of receivables) in an amount not to exceed $25,000,000 in any fiscal
year or $50,000,000 in the aggregate prior to the Maturity Date; and
 
(h) other Dispositions of property (other than accounts and notes receivable)
not described in subsections (a) through (f) of this Section 7.05; provided (i)
no Default or Event of Default exists at the time or would occur as a result
thereof, and (ii) the aggregate consideration from such Dispositions received by
the Borrower and its Subsidiaries, including aggregate cash received and the
aggregate fair market value of non-cash property received, shall not exceed 10%
of the total assets of the Borrower and its Subsidiaries (determined on a
consolidated basis in accordance with GAAP) as of the end of the Borrower’s most
recently ended fiscal year;
 
provided that any Disposition pursuant to subsections (a) through (g) of this
Section 7.05 shall be for fair market value.
 
7.06 Lease Obligations.  Create or suffer to exist any obligations for the
payment of rent for any property under lease or agreement to lease, except:
 
 
81
 
 
(a) leases in existence on the date hereof and listed on Schedule 7.06, and any
renewal, extension or refinancing thereof;
 
(b) operating leases (other than those constituting Synthetic Lease Obligations)
entered into or assumed by the Borrower or any Subsidiary after the date hereof
in the Ordinary Course of Business;
 
(c) leases in connection with any sale-leaseback arrangement otherwise permitted
hereby; and
 
(d) capital leases and Synthetic Lease Obligations to the extent permitted by
Section 7.03(d).
 
7.07 Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment (including, but not limited to, dividends, redemptions and
repurchases of common stock), or incur any obligation (contingent or otherwise)
to do so, except that:
 
(a) each Subsidiary may make Restricted Payments to the Borrower and to
wholly-owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to the Borrower and any Subsidiary and to each
other owner of capital stock of such Subsidiary on a pro rata basis based on
their relative ownership interests);
 
(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock of such Person;
 
(c) so long as no Default or Event of Default exists or would result by virtue
thereof, the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire shares of its common stock or warrants or options to acquire any such
shares with the proceeds received from the substantially concurrent issue of new
shares of its common stock;
 
(d) so long as no Default or Event of Default exists or would result by virtue
thereof, the Borrower may purchase, redeem or otherwise acquire shares of common
stock for cash in order to contribute such shares to the Borrower’s employee
stock ownership plan, provided the aggregate amount paid by the Borrower in
connection with such transactions does not exceed in any fiscal year an amount
equal to 15% of plan compensation (as such term is interpreted for purposes of
Section 401(a)(17) of the Code) paid by the Borrower in such fiscal year, and
such shares are promptly so contributed;
 
(e) so long as no Default or Event of Default exists or would result by virtue
thereof, the Borrower may purchase, redeem or otherwise acquire shares of its
capital stock, or warrants, rights or options to acquire any such shares for
cash in an aggregate amount not to exceed $114,000,000 computed on a cumulative
basis during the term of this Agreement; and
 
(f) so long as no Default or Event of Default exists or would result by virtue
thereof, the Borrower may declare and make dividend payments in cash.
 
7.08 Change in Nature of Business.
 
 
82
 
 
(a) Engage in any material line of business substantially different from those
lines of business conducted by the Borrower and its Subsidiaries on the date
hereof;
 
(b) Except as otherwise permitted under Section 7.04, make any change in the
Borrower’s capital structure (including in the terms of its outstanding capital
stock) or amend its certificate of incorporation or bylaws if, as a result,
there would be a reasonable likelihood of the occurrence of a Material Adverse
Effect; or
 
(c) Engage in any transaction not in the Ordinary Course of Business and
pursuant to arm’s-length negotiations with any Subsidiary.
 
7.09 Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Borrower, other than arm’s-length transactions with
Affiliates that are otherwise permitted hereunder.
 
7.10 Burdensome Agreements.
 
(a) Restricted Payment Prohibitions.  Enter into, assume or suffer to exist any
Contractual Obligation that limits the ability of any Subsidiary to make
Restricted Payments to the Borrower or to otherwise transfer property to the
Borrower;
 
(b) Employment Contracts.  Enter into, assume or suffer to exist any employment
contracts or other arrangements with officers, directors or employees having
terms, including salaries, benefits and other compensation, that differs in any
material respect from those previously entered into by it in the Ordinary Course
of Business; or
 
(c) Other Negative Pledges.  Enter into, assume or otherwise become subject to
any Contractual Obligation (other than this Agreement or any other Loan
Document) that directly or indirectly (i) prohibits the Borrower or any of its
Subsidiaries from granting any Lien on property or assets of such Persons or
(ii) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person, provided that the
Borrower and its Subsidiaries may enter into, assume or otherwise become subject
to any such Contractual Obligation solely to the extent (A) incurred pursuant to
the acquisition by such Persons of businesses, properties or assets of other
Persons otherwise permitted hereunder if such restrictions affect only such
businesses, assets and property so acquired, and are not entered into in
contemplation of such acquisition, (B) pursuant to a transaction creating Liens
permitted by Section 7.01(i), provided such restriction is limited to the assets
or properties subject to such Liens, or (C) incurred pursuant to the issuance of
senior notes otherwise permitted hereunder pursuant to the 2007 Note Agreement
or any note purchase agreement containing negative pledge provisions not more
restrictive than that certain Note Purchase Agreement dated as of May 1, 2001,
by and among the Borrower and the purchasers named therein in respect of
$75,000,000 6.96% Senior Notes due May 1, 2013 and $200,000,000 6.11% Senior
Notes due December 11, 2019.
 
7.11 Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB),
to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such
 
 
83
 
 
purpose, or to acquire any security in any transaction that is subject to
Section 13 or 14 of the Exchange Act if, following the application of the
proceeds of such Credit Extension, more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument within the
scope of Section 8.01(e) will be margin stock.
 
7.12 Financial Covenants.
 
(a) Consolidated Tangible Net Worth.  Permit Consolidated Tangible Net Worth at
any time to be less than the sum of (a) $670,749,450, plus (b) an amount equal
to 50% of the Consolidated Net Income earned in each fiscal quarter ending after
December 31, 2009 (with no deduction for a net loss in any such fiscal quarter)
plus (c) an amount equal to 50% of the aggregate increases in Consolidated
Stockholders’ Equity after December 31, 2009 by reason of the issuance and sale
of capital stock of the Borrower.
 
(b) Consolidated Interest Coverage Ratio.  Permit the Consolidated Interest
Coverage Ratio, as of the last day of any fiscal quarter of the Borrower, to be
less than 4.00 to 1.00.
 
(c) Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio at any
time to be greater than (i) for the period from the Closing Date through
December 31, 2010, 2.75 to 1.00, and (ii) at all times thereafter, 2.50 to 1.00.
 
ARTICLE VIII.  EVENTS OF DEFAULT AND REMEDIES
 
8.01 Events of Default.  Any of the following shall constitute an Event of
Default:
 
(a) Non-Payment.  The Borrower fails to pay (i) when and as required to be paid
herein, and in the currency required hereunder, any amount of principal of any
Loan or any L/C Obligation, or (ii) within three (3) Business Days after the
same becomes due, any interest on any Loan or on any L/C Obligation, any
commitment fee or other fee due hereunder, or any other amount payable hereunder
or under any other Loan Document; or
 
(b) Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.12, 6.13 or 6.14 or Article VII, or any Guarantor fails to perform or observe
any term, covenant or agreement contained in the Guaranty; or
 
(c) Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
 
(d) Representations and Warranties.  Any representation or warranty made or
deemed made by the Borrower or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith
proves to have been incorrect when made or deemed made; or
 
 
84
 
 
(e) Cross-Default.  (i) The Borrower or any Material Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness of any Land Development Company incurred in the Ordinary Course of
Business, so long as such Indebtedness is nonrecourse to the Borrower and each
Guarantor and nonpayment thereof would not have a material adverse financial
impact on the Borrower or any Guarantor) or Guarantee Obligation (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $10,000,000, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee
Obligation or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee Obligation (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased or redeemed (automatically or otherwise)
prior to its stated maturity, or such Guarantee Obligation to become payable or
cash collateral in respect thereof to be demanded; or (ii) there occurs under
any Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Material Subsidiary is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Borrower or any Material Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
such Person as a result thereof is greater than $10,000,000; or
 
(f) Insolvency Proceedings, Etc.  The Borrower or any of Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or
 
(g) Inability to Pay Debts; Attachment.  (i) Any Loan Party or any of its
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due (other than the failure any Land
Development Company to pay Indebtedness incurred in the Ordinary Course of
Business, so long as such Indebtedness is nonrecourse to the Borrower and each
Guarantor and nonpayment thereof would not have a material adverse financial
impact on the Borrower or any Guarantor), or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
 
 
85
 
 
(h) Judgments.  There is entered against any Loan Party (i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments or orders) exceeding $10,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
 
(i) ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $7,500,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the $7,500,000; or
 
(j) Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders, as permitted hereunder or thereunder, or satisfaction in full of all
the Obligations (other than contingent indemnification obligations or other
obligations that purport to survive termination of this Agreement), ceases to be
in full force and effect, or is declared by a court of competent jurisdiction to
be null and void, invalid or unenforceable in any respect; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
 
(k) Loss of Material Licenses, Permits or Intellectual Property.  There occurs
any of the following events the result of which has, or could reasonably be
expected to have, a Material Adverse Effect:  (i) any Governmental Authority
revokes or fails to renew any license, permit or franchise of the Borrower or
any of its Subsidiaries, (ii) the Borrower or any of its Subsidiaries for any
reason loses any license, permit or franchise, or (iii) the Borrower or any of
its Subsidiaries suffers the imposition of any restraining order, escrow,
suspension or impound of funds in connection with any proceeding (judicial or
administrative) with respect to any license, permit or franchise; or
 
(l) Change of Control.  There occurs any Change of Control; or
 
(m) Material Adverse Effect.  There occurs any event or circumstance that has a
Material Adverse Effect.
 
8.02 Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
 
86
 
 
(a) upon written notice to the Borrower, declare the commitment of each Lender
to make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;
 
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
 
(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
 
(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, the obligation
of the Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, all payment obligations under the Guaranty of
each Guarantor shall automatically become due and payable, in each case without
further act of the Administrative Agent or any Lender.
 
8.03 Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees and amounts payable in respect of Guaranteed Hedge Agreements and
Guaranteed Cash Management Agreements) payable to the Lenders and the L/C Issuer
(including fees, charges and disbursements of counsel to the respective Lenders
and the L/C Issuer (including fees and time charges for attorneys who may be
employees of any Lender or the L/C Issuer) and amounts payable under Article
III), ratably among them in proportion to the respective amounts described in
this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably
 
 
87
 
 
among the Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under
Guaranteed Hedge Agreements and Guaranteed Cash Management Agreements, ratably
among the Lenders, the L/C Issuers, the Existing L/C Issuers, the Hedge Banks
and the Cash Management Banks in proportion to the respective amounts described
in this clause Fourth held by them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.
 
Notwithstanding the foregoing, Obligations arising under Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.
 
ARTICLE IX.  ADMINISTRATIVE AGENT
 
9.01 Appointment and Authority.  Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.
 
9.02 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires,
 
 
88
 
 
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
9.03 Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
 
89
 
 
9.04 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
9.05 Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
9.06 Resignation of Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees
 
 
90
 
 
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
 
(b)           Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
 
9.07 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
 
9.08 No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or Co-Syndication Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.
 
9.09 Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the
 
 
91
 
 
reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuer and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in
such judicial proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
 
9.10 Guaranty Matters.  The Lenders and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.
 
9.11 Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements.  No
Cash Management Bank or Hedge Bank who obtains the benefit of the provisions of
Section 8.03 or any Guaranty by virtue of the provisions hereof or of any
Guaranty shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall be required to verify
the payment of, or that other satisfactory arrangements have been made with
respect to, Obligations arising under Guaranteed Cash Management Agreements and
Guaranteed Hedge Agreements only if the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.
 
ARTICLE X.  MISCELLANEOUS
 
10.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan
 
 
92
 
 
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
 
(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;
 
(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
 
(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;
 
(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest or Letter of Credit Fees
at the Default Rate;
 
(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of the L/C Issuer;
 
(f) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender;
 
(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or
 
(h) release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
 
 
93
 
 
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
 
10.02 Notices; Effectiveness; Electronic Communication.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
 
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic
 
 
94
 
 
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
 
(d) Change of Address, Etc.  Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such
 
 
95
 
 
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.
 
(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Revolving Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
10.03 No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
 
 
96
 
 
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
 
10.04 Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
 
(b) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross
 
 
97
 
 
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
 
(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(e) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
(f) Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
 
10.05 Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement
 
 
98
 
 
entered into by the Administrative Agent, the L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender and the L/C Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
10.06 Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
 
(i) Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
 
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal
 
 
99
 
 
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans;
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;
 
(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and
 
(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and
 
 
100
 
 
recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v) No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
 
(vi) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the
 
 
101
 
 
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure
 
 
102
 
 
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
(g) Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrower, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Revolving Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Revolving Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
 
10.07 Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14(c) or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the
 
 
103
 
 
Borrower and its obligations, (g) with the consent of the Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.  For purposes of
this Section, “Information” means all information received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
 
10.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
 
 
104
 
 
10.09 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
10.10 Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
10.11 Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
10.12 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good
 
 
105
 
 
faith by the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
 
10.13 Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender is a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
 
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);
 
(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(d) such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14 Governing Law; Jurisdiction; Etc.
 
(a) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.
 
(b) SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF CALIFORNIA SITTING IN THE CITY AND COUNTY OF SAN
FRANCISCO AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF
CALIFORNIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA
STATE COURT OR, TO THE
 
 
106
 
 
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c) WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
 
(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15 Arbitration and Waiver of Jury Trial.
 
(a) This Section concerns the resolution of any controversies or claims between
the parties, whether arising in contract, tort or by statute, including but not
limited to controversies or claims that arise out of or relate to: (i) this
Agreement (including any renewals, extensions or modifications); or (ii) any
document related to this Agreement (collectively a “Claim”).  For the purposes
of this arbitration provision only, the term “parties” shall include any parent
corporation, subsidiary or affiliate of the Lender involved in the servicing,
management or administration of the Obligations or any other obligation
described in this Agreement.
 
(b) At the request of any party to this Agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”).  The Act will apply even though this Agreement provides
that it is governed by the law of a specified state.  The arbitration will take
place on an individual basis without resort to any form of class action.
 
(c) Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this Section.  In the event of any inconsistency, the
terms of this Section shall control.  If AAA is unwilling or unable
 
 
107
 
 
to (i) serve as the provider of arbitration or (ii) enforce any provision of
this arbitration clause, the Lender may designate another arbitration
organization with similar procedures to serve as the provider of arbitration.
 
(d) The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in the State of California.  All Claims shall be determined by
one arbitrator; however, if Claims exceed $5,000,000, upon the request of any
party, the Claims shall be decided by three arbitrators.  All arbitration
hearings shall commence within ninety (90) days of the demand for arbitration
and close within ninety (90) days of commencement and the award of the
arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing.  However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days.  The
arbitrator(s) shall provide a concise written statement of reasons for the
award.  The arbitration award may be submitted to any court having jurisdiction
to be confirmed, judgment entered and enforced.
 
(e) The arbitrator(s) will give effect to statutes of limitation in determining
any Claim and may dismiss the arbitration on the basis that the Claim is barred.
For purposes of the application of the statute of limitations, the service on
AAA under applicable AAA rules of a notice of Claim is the equivalent of the
filing of a lawsuit.  Any dispute concerning this arbitration provision or
whether a Claim is arbitrable shall be determined by the arbitrator(s).  The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this Agreement.
 
(f) This Section does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.
 
(g) The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.
 
(h) BY AGREEING TO BINDING ARBITRATION, THE PARTIES IRREVOCABLY AND VOLUNTARILY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
CLAIM.  FURTHERMORE, WITHOUT INTENDING IN ANY WAY TO LIMIT THIS AGREEMENT TO
ARBITRATE, TO THE EXTENT ANY CLAIM IS NOT ARBITRATED, THE PARTIES IRREVOCABLY
AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
SUCH CLAIM.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING
INTO THIS AGREEMENT.
 
10.16 California Judicial Reference.  If any action or proceeding is filed in a
court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision,
 
 
108
 
 
provided that at the option of any party to such proceeding, any such issues
pertaining to a “provisional remedy” as defined in California Code of Civil
Procedure Section 1281.8 shall be heard and determined by the court, and (b)
without limiting the generality of Section 10.04, the Borrower shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.
 
10.17 No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent and the Arranger, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor the Arranger has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to the Borrower or its Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby; provided that the foregoing shall
not be deemed to release Bank of America from any obligations expressly set
forth herein.
 
10.18 Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
10.19 USA PATRIOT Act.  Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and
 
 
109
 
 
address of the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Act.  The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.
 
10.20 Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or the L/C
Issuer hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or the L/C
Issuer, as the case may be, of any sum adjudged to be so due in the Judgment
Currency, the Administrative Agent or the L/C Issuer, as the case may be, may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent or the L/C Issuer
from the Borrower in the Agreement Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the L/C Issuer, as the case may be, against such
loss.  If the amount of the Agreement Currency so purchased is greater than the
sum originally due to the Administrative Agent or the L/C Issuer in such
currency, the Administrative Agent or the L/C Issuer, as the case may be, agrees
to return the amount of any excess to the Borrower (or to any other Person who
may be entitled thereto under applicable law).
 


 
110
 
 
 


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
GRANITE CONSTRUCTION INCOPORATED
 


 


By:     /s/ William G.
Dorey                                                                           
 
        William G. Dorey

 
 Chief Executive Officer

 




 
 
 
 
 
BANK OF AMERICA, N.A., as
 
Administrative Agent
 


By:      /s/ Bridgett J.
Manduk                                                                           
Name:      Bridgett J.
Manduk                                                                           
Title:        Assistant Vice
President                                                                           
 


 
 
 
 
 
BANK OF AMERICA, N.A., as a Lender, Swing Line Lender and L/C Issuer
 


By:      /s/ G Scott
Lambert                                                                           
Name:      G Scott
Lambert                                                                           
Title:        Vice
President                                                                           
 
 
 
 
 
 
BANK OF THE WEST
 


By:      /s/ Kathy
Rosner-Galitz                                                                           
Name:      Kathy
Rosner-Galitz                                                                           
Title:        Regional Vice
President                                                                           
 


 
 
 
 
 
COMPASS BANK
 


By:      /s/ Andrew
Widmer                                                                           
Name:      Andrew
Widmer                                                                           
Title:        Vice
President                                                                           
 
 
 
 
 
 
COMERICA BANK
 


By:      /s/ Steve D.
Clear                                                                           
Name:      Steve D.
Clear                                                                           
Title:        Vice
President                                                                           
 
 
 
 
 
 
UNION BANK, N.A.
 


By:      /s/ Allan B.
Miner                                                                           
Name:      Allan B.
Miner                                                                           
Title:        Vice
President                                                                           
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION
 


By:      /s/ John I.
Paul                                                                           
Name:      John I.
Paul                                                                           
Title:        Portfolio
Manager                                                                           


 
 
 
 
SCHEDULE 1.01(e)
 
EXISTING LETTERS OF CREDIT




L/C NO.
ORIGINAL ISSUE DATE
BENEFICIARY
EXPIRY DATE
AMOUNT
1171
6/29/1996
State of California
3/15/2011
 $       220,000.00
   
Self Insurance Plans State of California
 
       4,000,000.00
3071456
11/3/2004
Valley Forge Insurance Company and/or Transportation Insurance Co.
10/1/2010
     
Silica-related Public Liability
           
 $     4,220,000.00



 
 
S-1
 
 
SCHEDULE 1.01(g)
 
GUARANTORS




Granite Construction Company, a California corporation
Granite Construction Northeast, Inc., a New York corporation
Granite Northwest, Inc., a Washington corporation
Granite Land Company, a California corporation
Intermountain Slurry Seal, Inc., a Wyoming corporation
GILC Incorporated, a California corporation
Pozzolan Products Company (P.P.C.), a Utah corporation

 
 
 
S-2
 
 
 
SCHEDULE 2.01

 
COMMITMENTS
AND APPLICABLE PERCENTAGES


 
Lender
Commitment
Applicable Percentage
Bank of America, N.A.
$  32,500,000.00
  21.666666666%
Bank of the West
$  25,000,000.00
  16.666666667%
Compass Bank
$  25,000,000.00
  16.666666667%
Comerica Bank
$  22,500,000.00
  15.000000000%
Union Bank, N.A.
$  22,500,000.00
  15.000000000%
U.S. Bank National Association
$  22,500,000.00
  15.000000000%
Total:
$150,000,000.00
100.000000000%

 
 
 
S-3
 
 
SCHEDULE 5.05(d)
 
PROJECT DEBT
 
Entity's Name
Lender
Interest
Terms
Maturity
Balance as of 04/30/10
Main Street Ventures
Bank of Sacramento
6.50%
25 year amortization, balloon at 11/15/15
11/15/15
4,263,422
McCormick Woods
Washington Federal
4.50%
Development Loan, interest accrued to principal, due on maturity
02/28/11
8,091,726
GLC/Corpac Pine Grove
Scott Valley Bank
6.00%
Interest only payable monthly, $15,000 principal payments due quarterly with
remaining balance due on maturity
11/15/11
1,285,000
Summer Sycamore
Compass Bank
5.75%
Interest only, payable monthly, principal due at maturity
10/24/10
2,963,648
GLC Foothill Monterey
Bank of Sacramento
6.25%
25 year amortization, balloon at 11/06/19
11/06/19
4,964,414
Granite Grado Proj. II
Bank of Sacramento
5.65%
Interest only, payable monthly, principal due at maturity
07/15/10
770,000
GLC-Lake Goodwin Assemblage
Whidbey Island Bank
9.50%
Interest only, payable monthly, principal due at maturity
05/31/10
4,284,128
GLC-Lake Goodwin Assemblage
Frontier bank
6.00%
Interest only, payable monthly, principal due at maturity
01/05/12
5,360,000
GLC-Lake Goodwin Assemblage
Nielson Brothers, Inc.
8.50%
Interest only, payable monthly, principal due at maturity
09/28/11
1,000,000
GLC-Lake Goodwin Assemblage
Horizon Bank
3.75%
Interest only, payable monthly, principal due at maturity
12/31/10
5,175,000
GLC-Lake Goodwin Assemblage
Washington Federal
4.00%
Interest only, payable monthly, principal due at maturity
12/31/10
2,187,750
GLC/Foothill Monterey II
Bank of Sacramento
6.40%
Interest only, payable monthly, principal due at maturity
12/06/10
665,000
Villeobois Village Center
Washington Federal
5.25%
Interest only, payable monthly, principal due at maturity
09/01/10
15,267,111
Subtotal - Consolidated Entities Project Debt
     
$56,277,199
           
Realty Capital Belmont
Park Cities Bank
4.25%
Development Loan, interest accrued to principal, due on maturity
07/18/11
15,786,956
Realty Capital Argyle
Northstar Bank
5.75%
Development Loan, interest accrued to principal, due on maturity
06/27/10
4,342,241
Hometown Urban Parters
Compass Bank
6.00%
Interest only, payable quarterly, principal due at maturity
07/01/10
2,550,000
Highpoint Oaks
First United Bank
6.00%
principal and interest payable monthly amortized over 10 years, Balance due on
maturity
03/26/12
4,388,092
Granite Regional Park
Stockman
6.50%
Interest only, payable monthly, principal due at maturity
01/25/11
865,622
Granite Regional Park
Rabobank
6.04%
Principal & interest payable monthly, fully amortized
01/05/38
14,569,715
Granite Regional Park
Bank  of Sacramento
7.00%
Principal & interest payable monthly, fully amortized
10/06/12
309,167
Granite Regional Park
Northwestern Mutual
7.25%
Principal & interest payable monthly, fully amortized
03/21/21
15,172,389
Granite Regional Park
SAC County
6.19%
Semi-annual principal and interest
09/01/22
3,158,628

 
 
 
S-4
 
 
 
XS Ranch
Steiner Family
7.00%
Interest only, payable quarterly, principal due at maturity
12/19/11
10,000,000
Subtotal - Nonconsolidated Limited Partnerships Project Debt
   
 $    71,142,810
           
Total Debt, GLC Investees
       
 $  127,420,009

 
 
 
S-5
 
 
SCHEDULE 5.06


LITIGATION


Silica Litigation
 
Our wholly-owned subsidiary Granite Construction Company (“GCCO”) is one of
approximately 100 to 300 defendants in six active California Superior Court
lawsuits. Of the six lawsuits, four were filed against GCCO in 2005 and two were
filed against GCCO in 2006, in Alameda County (Dominguez vs. A-1 Aggregates, et
al.; Guido vs. A. Teichert & Son, Inc.; Williams vs. A. Teichert & Son, Inc.;
Horne vs. Teichert & Son, Inc.; Kammer vs. A-1 Aggregates, et al.; and Solis vs.
The 3M Company et al.). Each lawsuit was brought by a single plaintiff who is
seeking money damages by way of various causes of action, including strict
product and market share liability, and alleges personal injuries caused by
exposure to silica products and related materials during the plaintiffs’ use or
association with sand blasting or grinding concrete. The plaintiff in each
lawsuit has categorized the defendants as equipment defendants, respirator
defendants, premises defendants and sand defendants. We are identified as a sand
defendant, meaning a party that manufactured, supplied or distributed
silica-containing products. Our investigation revealed that we have not
knowingly sold or distributed abrasive silica sand for sandblasting, and
therefore, we believe the probability of these lawsuits resulting in an
incurrence of a material liability is remote. We have been dismissed from
eighteen other similar lawsuits.
 
Hiawatha Project DBE Issues
 
The Hiawatha Light Rail Transit (“HLRT”) project was performed by Minnesota
Transit Constructors (“MnTC”), a joint venture that consisted of GCCO and other
unrelated companies. GCCO was the managing partner of the joint venture, with a
56.5% interest. The Minnesota Department of Transportation (“MnDOT”) is the
contracting agency for this federally funded project. The Metropolitan Council
is the local agency conduit for providing federal funds to MnDOT for the HLRT
project. MnDOT and the U.S. Department of Transportation Office of Inspector
General (“OIG”) each conducted a review of the Disadvantaged Business Enterprise
(“DBE”) program maintained by MnTC for the HLRT project. In addition, the U.S.
Department of Justice (“USDOJ”) is conducting an investigation into compliance
issues with respect to MnTC’s DBE Program for the HLRT project. MnDOT and the
OIG (collectively, the “Agencies”) have initially identified certain compliance
issues in connection with MnTC’s DBE Program and, as a result, have determined
that MnTC failed to meet the DBE utilization criteria as represented by
MnTC. Although there has been no formal administrative subpoena issued, nor has
a civil complaint been filed in connection with the administrative reviews or
the investigation, MnDOT has proposed a monetary sanction of $4.3 million
against MnTC and specified DBE training for personnel from the members of the
MnTC joint venture as a condition of awarding future projects to joint venture
members of MnTC on MnDOT and Metropolitan Council work. MnTC and its members
are fully cooperating with the Agencies and the USDOJ. MnTC has presented its
detailed written responses to the initial determinations of the Agencies as well
as the investigation by the USDOJ, and MnTC and the USDOJ are continuing to
engage in informal discussions in an attempt to resolve this matter. Such
discussions, if successful, are expected to include resolution of issues with
the USDOT and with the state agencies. We cannot,
 
 
S-6
 
 
however, rule out the possibility of civil or criminal actions or administrative
sanctions being brought against MnTC or one or more of its members which could
result in civil and criminal penalties.
 
US Highway 20 Project
 
GCCO and our wholly-owned subsidiary, Granite Northwest, Inc. are the members of
a joint venture known as Yaquina River Constructors (“YRC”) which is currently
constructing a new road alignment of US Highway 20 near Eddyville, Oregon under
contract with the Oregon Department of Transportation (“ODOT”). The project
involves constructing seven miles of new road through steep and forested terrain
in the Coast Range Mountains. During the fall and winter of 2006, extraordinary
rain events produced runoff that overwhelmed erosion control measures installed
at the project and resulted in discharges to surface water in alleged violations
of YRC’s stormwater permit. In June 2009, YRC was informed that the USDOJ
had assumed the criminal investigation that the Oregon Department of Justice had
previously been conducting in connection with stormwater runoff from the
project. YRC and its members are fully cooperating in the investigation.  We do
not know whether any criminal charges or civil lawsuits will be brought or
against whom, as a result of the investigation. Therefore, we cannot estimate
what, if any, criminal or civil penalty or conditional assessment may result
from this investigation
 
City of San Diego Fire Debris Cleanup
 
In the aftermath of the 2007 San Diego County wildfires, GCCO bid for and was
awarded a fixed unit price, variable quantity contract with the City of San
Diego (the “City”) to perform specified debris cleanup work. GCCO began work in
November 2007 and completed the work in April 2008. In August 2008, the City
announced that it would conduct an independent audit of the project. In December
2008, the City’s audit report was released with findings that, while some GCCO
billings contained mistakes, rates paid to GCCO appear to be generally
reasonable. GCCO has reimbursed the City for the undisputed overbilled amount of
less than $3,000. The former San Diego City Attorney, after conducting a
separate investigation of GCCO’s work on the project, filed a civil lawsuit in
California Superior Court, County of San Diego on October 17, 2008 against GCCO
and another contractor that had been awarded a similar cleanup contract with the
City. In the complaint, the City alleges that both contractors knowingly
presented to the City false claims for payment in violation of the California
False Claims Act. The City seeks trebled damages in an amount to be determined,
and a civil penalty in the amount of $10,000 for each false claim made. After
the November 2008 election in which a new City Attorney was elected, GCCO and
the City Attorney agreed to stay the lawsuit in order to allow the City Attorney
time to complete its investigation. The parties have agreed to jointly request a
stay that will expire July 5, 2010. GCCO believes the allegations in the City’s
complaint to be without factual or legal basis and, therefore, we believe the
City’s entitlement to relief sought under the California False Claims Act is
remote.
 
Grand Avenue Project DBE Issues
 
On March 6, 2009, the U.S. Department of Transportation, Office of Inspector
General (“OIG”) served upon our wholly-owned subsidiary, Granite Construction
Northeast, Inc. (“Granite Northeast”), a United States District Court Eastern
District of New York subpoena to
 
 
S-7
 
 
testify before a grand jury by producing documents. The subpoena seeks all
documents pertaining to a Granite Northeast Disadvantaged Business Enterprise
(“DBE”) subcontractor (the “Subcontractor”), and the Subcontractor’s non-DBE
lower tier subcontractor/consultant, relating to the Subcontractor’s work on the
Grand Avenue Bus Depot and Central Maintenance Facility for the Borough of
Queens Project (the “Grand Avenue Project”). The subpoena also seeks all
documents regarding Granite Northeast’s use of the Subcontractor as a DBE on the
Grand Avenue Project and all documents related to the Subcontractor as a DBE on
any other contract including other public works construction projects. We have
complied with the subpoena and are fully cooperating with the OIG’s
investigation. To date, Granite Northeast has not been notified that it is
either a subject or target of the OIG’s investigation. Accordingly, we do not
know whether any criminal charges or civil lawsuits will be brought or against
whom, as a result of the investigation. Therefore, we cannot estimate what, if
any, criminal or civil penalty or conditional assessment may result from this
investigation.
 
 
S-8
 
 
SCHEDULE 5.09


ENVIRONMENTAL MATTERS




Granite Construction in the normal course of business utilizes petroleum
(hydrocarbon) products which may
be considered hazardous materials when encountered at regulatory levels
established by the Federal EPA
or the Regional State EPA. The utilization of these asphalt products, diesel,
and gasoline over the years of
operations have the potential of creating exposure to environmental clean up
requirements.  All underground
tanks meet current requirements.  There are no pending governmental ordered
clean up requirements.
However, the following represents estimates based on construction industry
housekeeping practices as
 
encountered during our normal course of business.
 





Locations
Amount
4115 E Illinois, Tucson AZ
 $                      10,000
401 East Railroad, Huacuca City, AZ
                         25,000
9301 S. Swan Road, Tucson AZ
                         25,000
10000 W. Tangerine Road, Marana AZ
                         25,000
21541 Highway 223, Arvin CA
                         25,000
Five Bridges Road, Bishop CA
                         25,000
3000 James Road, Bakersfield CA
 
                         25,000
Highway 120 East 3 miles, Lee Vining CA
                         25,000
7010 East Ave "T" ,Littlerock CA
                         25,000
 Palmdale, CA
                         10,000
10000 Brown Road, Inyokern CA
                         25,000
715 Comstock Street, Santa Clara, CA
                         25,000
200 Via De Mercados, Concord, CA
                         35,000
1544 Stanley Blvd, Pleasanton, CA
                         25,000
2829 Monterey Road, San Jose CA  95111
                         25,000
3800 Bassett Street, Santa Clara, CA  95054
                         25,000
Baker Flats Industrial Park, 5497 Enterprise Dr. East, Lot 1 of Douglas County,
Wenatchee, WA
                         25,000
41921 Best Frontage Rd., Baker City, OR 97814
                         25,000
135 Tidyman Road, Dallesport, WA
                         25,000
1430 Dell Avenue, Walla Walla, WA
                         25,000
1073 Hwy 97, Ellensburg, WA
                         25,000
18208A SE 1st, Camas Vancouver, WA
                         25,000
2090 Robertson Dr., Richland, WA
                         10,000
81500 Lind Rd., Hermiston, OR
                         25,000
5665 Nelpar Drive, E. Wenatchee, WA
                         10,000
5278 Hwy 17 N, Moses Lake, WA
                         25,000
3819 NW Westgate Drive, Pendleton, OR
                         10,000
1080 N. Oregon Street, Pasco, WA
                         25,000
249-B Rodeo Trail Road, Omak, WA
                         25,000
60 Pond Road, Yakima, WA 0r 80 Pond Road
                         25,000
38940 Highway 33, Coalinga CA
                         25,000
Fresno, CA
                         10,000
Ducor, CA
                         25,000
22101 Sunset Avenue, Los Banos CA
                         25,000
66th Street, Lubbock, TX
                         25,000
1418 Route 9D, Fishkill NY (Wappinger Falls)
                         10,000

 
 
S-9
 
 
1800 Felton Quarry Road, Felton, CA
                         35,000
1161 Abbott Street, Salinas CA
                       200,000
721 Work Street, Salinas, CA
                         25,000
600 W. Beach Street, Watsonville, CA
                         35,000
Arcata, 1540 Giuntoli Lane, Arcata CA
                       265,000
Crescent City, 7390 South Bank Road, Crescent City
                       888,547
Kelseyville Plant, 3550 Big Valley, Rd. Kelseyville CA
                   1,208,792
Longvale, Hwy 162, East of Longvale CA
                         92,000
778 Rancheria Rd., City of Blue Lake CA
                         38,400
North State Street, 4201 N State Street, Ukiah CA
                       504,135
Capital City, NV
                         10,000
I-80 Exit 21, Lockwood NV
                         35,000
1900 Glendale Avenue, Sparks NV
                         25,000
555 Highland Ranch Parkway, Sparks, NV
                         15,000
440 East Axton Rd., Bellingham, WA  98226
                       125,000
3876 Hannegan Road, Bellingham, WA  989226
                         25,000
4001 Bradshaw Road,  Sacramento CA
                         25,000
15560 County Road 87, Esparto, CA
                         35,000
Elkhorn Asphalt Plant - 900  W. Elkhorn Road, Rio Linda CA
                         25,000
12300 White Rock Road, Sacramento CA
                         10,000
4714 Pacific Heights Road, Oroville, CA
                         25,000
5335 Debbie Road - Santa Barbara Ca
                         25,000
400 South Hwy 1010, Buellton CA
                         25,000
2095 Hwy 111, El Centro CA
                         25,000
38155 Monroe Street , Indio CA
                         25,000
Jimenez, CA
                         25,000
7451 Mojave Road, 29 Palms CA
                         25,000
10500 S. Harlan Road, French Camp CA
                         25,000
Tracy Pit - 30909 S. Tracy Blvd., Tracy CA
                         25,000
900 N to 1100 N Warm Springs Rd, Salt Lake City UT
                         35,000
6901 Wasatch Blvd., Salt Lake City UT
                         25,000
HWY 89, Wasatch County UT
                         10,000
1123 N. Warm Springs Rd, Salt Lake City
                         10,000
South of 31st Street, Ogden, UT
                       772,200
Willard County UT
                         10,000
1555 South 1900 W, West Haven UT
                         25,000
     
 $                           5,539,074

 
 
S-10
 
 
SCHEDULE 5.13(a)
Subsidiaries and Other Equity Investments
                 
Name
Jurisdiction of Organization
Capital Structure
Ownership by Company and/or Subsidiary
           
Name
Ownership
Position
Granite Construction Company ("GCC")
 
California
C Corp
GCI
100.00%
investor
 
ABC Marine L.L.C.
 
Louisiana
Limited Liability Company
GCC
41.00%
managing
 
Ancor Inc.-Granite Construction Company
               
Joint Venture
 
Alaska
Joint Venture
GCC
49.00%
partner
 
Audubon Bridge Constructors, a Joint Venture
Louisiana
Joint Venture
GCC
25.00%
partner
 
Brosmer/Granite, A Joint Venture
 
California
Joint Venture
GCC
30.00%
partner
 
Copper Hills Constructors, a Joint Venture
 
Delaware
Joint Venture
GCC
45.00%
managing
 
FCI Constructors/Granie, A Joint Venture
 
California
Joint Venture
GCC
60.00%
partner
 
Gateway Constructors
 
California
Joint Venture
GCC
52.5%
managing Partner
 
Granite-Archer Western, a Joint Venture
 
Mississippi
Joint Venture
GCC
60.00%
managing Partner
 
Granite Construction Company & H,D, Abrams, L.P.
Texas
Limited Partnership
GCC
62.00%
managing Partner
 
Granite-McCrossan
 
Minnesota
Joint Venture
GCC
60%
managing
 
Granite-Myers-Rados, a Joint Venture
 
California
Joint Venture
GCC
55.00%
sponsor
 
Granite-Rizzani de Eccher, a Joint Venture
 
Florida
Joint Venture
GCC
60.00%
sponsor
 
Hill Country Constructors
 
Texas
Joint Venture
GCC
70.00%
sponsor
 
Houston Rapid Transit, a Joint Venture
 
Texas
Joint Venture
GCC
33.67%
partner
 
Intercounty Constructors
 
Maryland
Joint Venture
GCC
55.00%
managing
 
Largo Constructors (LGS), A Joint Venture
 
Maryland
Joint Venture
GCC
30.00%
partner
 
Las Vegas Monorail Team
 
Nevada
Joint Venture
GCC
44.80%
partner
 
Market Street Constructors
 
Pennsylvania
Joint Venture
GCC
69.00
sponsor
 
Minnesota Transit Constructors
 
Minnesota
Joint Venture
GCC
56.50%
sponsor
 
Raleigh-Durham Roadbuilders
 
South Carolina
Joint Venture
GCC
40.00%
partner
 
Riverside Motorsports Park, LLC
 
California
Limited Liability Company
GCC
2.50%
member
 
Sierra Blanca Constructors, a Joint Venture
 
New Mexico
Joint Venture
GCC
52.00%
sponsor
 
South Corridor Constructors (A Joint Venture)
Oregon
Joint Venture
GCC
25.00%
partner
 
TGM Constructors
 
Kentucky
Joint Venture
GCC
25.00%
partner
 
Thermwest Development, LLC
   
Limited Liability Company
GCC
9.800%
member
 
Tri-County Rail Constructors, a Joint Venture
 
Florida
Joint Venture
GCC
30.00%
partner
 
Virginia Approach Constructors
 
Virginia
Joint Venture
GCC
79.00%
sponsor
 
Washington County Constructors
 
Utah
Joint Venture
GCC
40.00%
partner
 
Weber County Constructors
 
Utah
Joint Venture
GCC
75.00%
managing
 
Yaquina River Constructors, A Joint Venture
 
Oregon
Joint Venture
GCC
99.00%
managing
           
GNW
1.00%
partner
Granite Construction Northeast, Inc. ("GCN")
 
New York
C Corp
GCI
100.00%
investor
 
Granite Halmar-Fujitec America A Joint Venture
New York
Joint Venture
GCN
44.90%
managing
 
Granite Halmar/Schiavone, a Joint Venture
 
New York
Joint Venture
GCN
60.00%
sponsor
 
Granite-Traylor-Frontier Joint Venture
 
New York
Joint Venture
GCN
42.50%
managing
 
Halmar/Egis, A Joint Venture
 
New York
Joint Venture
GCN
85%
sponsor
 
Schiavone/Granite Halmar, a Joint Venture
 
New York
Joint Venture
GCN
40.00%
partner
 
Phoenix Constructors
 
New York
Joint Venture
GCN
20.00%
partner

 
 
S-11
 
 

 
Skanska/Granite/Skanska JV
 
New York
Joint Venture
GCN
20.00%
partner
Granite Northwest, Inc. ("GNW")
 
Washington
C Corp
GCI
100.00%
investor
Intermountain Slurry Seal, Inc.
 
Wyoming
C Corp
GCI
100.00%
investor
Pozzolan Products Company (P.P.C.)
 
Utah
C Corp
GCI
100.00%
investor
Granite Land Company ("GLC")
 
California
C Corp
GCI
100.00%
investor
 
GGV Greenwood, LLC
 
California
Limited Liability Company
GLC
90.00%
managing
 
GGV Missouri Flat, LLC
 
California
Limited Liability Company
GLC
90.00%
managing
 
GLC Argyle 114, Ltd. ("GLCArg")
 
Texas
Limited Partnership
GLC
99.80%
LP
   
Realty Capital Argyle 114, Ltd.
 
Texas
Limited Partnership
GLCArg
41.67%
LP
 
GLC Belmont ("GLCBel")
 
Texas
Limited Partnership
GLC
99.80%
LP
   
Realty Capital Belmont, Ltd.
 
Texas
Limited Partnership
GLCBel
41.67%
LP
 
GLC/Corpac Pine Grove, LLC
 
California
Limited Liability Company
GLC
96.60%
managing
 
GLC/EPC McCormick Woods, LLC ("GLC/EPC")
Washington
Limited Liability Company
GLC
99.90%
managing
   
GEM1, LLC
 
Washington
Limited Liability Company
GLC/EPC
70.00%
member
           
GLC
0.00%
managing
 
GLC/Foothill Monterey, LLC
 
California
Limited Liability Company
GLC
99.00%
managing
 
GLC/Foothill Monterey II, LLC
 
California
Limited Liability Company
GLC
99.00%
managing
 
GLC Fort Worth, LLC ("GLCFW")
 
Texas
Limited Liability Company
GLC
100.00%
GP
 
GLC Hometown Apartments, Ltd. ("GLCHom")
Texas
Limited Partnership
GLC
99.80%
LP
   
Hometown Urban Partners, Ltd.
 
Texas
Limited Partnership
GLCHom
49.90%
LP
 
GLC-LGA, LLC ("GLC-LGA")
 
Washington
Limited Liability Company
GLC
100.00%
GP
   
LGAJV, LLC
 
Washington
Limited Liability Company
GLCLGA
45.80%
managing
 
GLC/LP Rancho Road, LLC
 
California
Limited Liability Company
GLC
99.00%
managing
 
GLC Summer Creek, LLC ("GLCSum")
 
Texas
Limited Liability Company
GLC
100.00%
GP
   
Summer Sycamore I, Ltd
 
Texas
Limited Partnership
GLC
89.00%
LP
           
GLCSum
1.00%
GP
 
GLC Vista Crossroads, LLC ("GLCVis")
 
Texas
Limited Liability Company
GLC
100.00%
GP
   
Vista Crossroads I, Ltd.
 
Texas
Limited Partnership
GLC
89.00%
LP
           
GLCVis
1.00%
GP
 
Granite Grado Ventures, LLC ("GGV")
 
California
Limited Liability Company
GLC
90.00%
managing
   
Granite Grado Ventures Project I, LLC
 
California
Limited Liability Company
GGV
100.00%
managing
 
Granite Grado Ventures Project II, LLC
 
California
Limited Liability Company
GLC
90.00%
managing
 
Granite/PBC Pajaro, LLC
 
California
Limited Liability Company
GLC
62.26%
managing
 
Highpoint Oaks, Ltd.
 
Texas
Limited Partnership
GLC
66.265%
LP
 
Lodi Victor Ventures, LLC
 
California
Limited Liability Company
GLC
99.90%
managing
 
Main Street Ventures, LLC ("MSV")
 
California
Limited Liability Company
GLC
90.00%
managing
   
Main Street Ventures-Project II, LLC
 
California
Limited Liability Company
MSV
100.00%
managing
 
Regional Park Limited Partnership
 
California
Limited Partnership
GLC
25.00%
LP
 
Villebois Village Center, LLC
 
Oregon
Limited Liability Company
GLC
70.20%
managing
 
XS Ranch Fund VI, L.P.
 
Delaware
Limited Partnership
GLC
6.70%
LP
GILC Incorporated
 
California
C Corp
GCI
100.00%
investor
Granite SR 91 Corporation ("GSR91")
 
California
C Corp
GCI
100.00%
investor
 
Granite SR 91, LP ("SR91, LP")
 
California
Limited Partnership
GCI        GSR91
99.00% 1.00%
LP                   GP
   
California Private Transportation Company, LP
California
Limited Partnership
SR91, LP
22.22%
LP
Granite Construction International
 
California
C Corp
GCI
100.00%
investor
Intager, LLC
 
Delaware
Limited Liability Company
GCI
100.00%
investor
Paramount-Nevada Asphalt Company, LLC
 
Nevada
Limited Liability Company
GCI
50.00%
member

 
 
S-12
 
 
SCHEDULE 5.13(b)
 
SENIOR NOTE GUARANTORS




Granite Construction Company, a California corporation
 
Granite Land Company, a California corporation
 
Intermountain Slurry Seal, Inc., a Wyoming corporation
 
Pozzolan Products Company (P.P.C.) (dba Garco Testing), a Utah corporation
GILC Incorporated, a California corporation
 
Granite Construction Northeast, Inc., a New York corporation
 
Granite Northwest, Inc., a Washington corporation
 

 
 
S-13
 
 
SCHEDULE 5.16


INTELLECTUAL PROPERTY MATTERS




None.
 
 
 
S-14
 
 
SCHEDULE 7.01


EXISTING LIENS




Debtor
Lien Holder
Property
Maturity
Balance as of
       
04/30/10
Granite Construction Company
Anderson/Watson
Williard UT Property
12/15/19
 $              125,567
Granite Construction Company
Linda Watson
Williard UT Property
12/22/19
                    77,720
                 
 $              203,287
         
Main Street Ventures
Bank of Sacramento
Project Debt  Property
11/15/15
              4,263,422
McCormick Woods
Washington Federal
Project Debt  Property
02/28/11
              8,091,726
GLC/Corpac Pine Grove
Scott Valley Bank
Project Debt  Property
11/15/11
              1,285,000
Summer Sycamore
Compass Bank
Project Debt  Property
10/24/10
              2,963,648
GLC Foothill Monterey
Bank of Sacramento
Project Debt  Property
11/06/19
              4,964,414
Granite Grado Proj. II
Bank of Sacramento
Project Debt  Property
07/15/10
                 770,000
GLC-Lake Goodwin Aseemblage
Whidbey Island Bank
Project Debt  Property
05/31/10
              4,284,128
GLC-Lake Goodwin Aseemblage
Frontier bank
Project Debt  Property
01/05/12
              5,360,000
GLC-Lake Goodwin Aseemblage
Nielson Brothers, Inc.
Project Debt  Property
09/28/11
              1,000,000
GLC-Lake Goodwin Aseemblage
Horizon Bank
Project Debt  Property
12/31/10
              5,175,000
GLC-Lake Goodwin Aseemblage
Washington Federal
Project Debt  Property
12/31/10
              2,187,750
GLC/Foothill Monterey II
Bank of Sacramento
Project Debt  Property
12/06/10
                 665,000
Villebois Village Center
Washington Federal
Project Debt  Property
09/01/10
            15,267,111
Realty Capital Belmont
Park Cities Bank
Project Debt  Property
07/18/11
            15,786,956
Realty Capital Argyle
Northstar Bank
Project Debt  Property
06/27/10
              4,342,241
Hometown Urban Partners
Compass Bank
Project Debt  Property
07/01/10
              2,550,000
Highpoint Oaks
First United Bank
Project Debt  Property
03/26/12
              4,388,092
Granite Regional Park
Stockman
Project Debt  Property
01/25/11
                 865,622
Granite Regional Park
Rabobank
Project Debt  Property
01/05/38
            14,569,715
Granite Regional Park
Bank  of Sacramento
Project Debt  Property
10/06/12
                 309,167
Granite Regional Park
Northwestern Mutual
Project Debt  Property
03/21/21
            15,172,389
Granite Regional Park
SAC County
Project Debt  Property
09/01/22
              3,158,628
XS Ranch
Steiner Family
Project Debt  Property
12/19/11
            10,000,000
                 
 $      127,420,009

 
 
S-15
 
 
SCHEDULE 7.02(a)


EXISTING INVESTMENTS




Company
Descriptions
Market
   
April 30, 2010
Paramount-Nevada Asphalt
LLP
 $       10,734,597
Amonix, Inc.
Preferred stock
            6,400,000
   
 $       17,174,895
         
May 31, 2010
ABC Marine
Joint Venture
               209,100
Halmar/Egis
Joint Venture
          14,236,839
Market Street
Joint Venture
            8,496,000
Vaginia Approach
Joint Venture
            3,353,190
Granite Myers/Rados
Joint Venture
          21,843,625
Hill Country Constructors
Joint Venture
          10,150,000
Copper Hills Constructors
Joint Venture
               450,000
Audubon Bridge Constructors
Joint Venture
            6,250,000
Phoenix Constructors
Joint Venture
            1,000,000
Granite Traylor Frontier
Joint Venture
            6,375,000
Skanska, GCN, Skanska Builders
Joint Venture
            4,000,000
Raleigh- Durham Roadbuilders
Joint Venture
            4,000,000
   
 $       80,154,653
     
Granite Land Company
Descriptions
Market
   
May 31, 2010
Main Street II - Town Center
LLC
               822,649
Granite Grado II - Forni Road Corner
LLC
                51,871
McCormick Woods
LLC
            6,250,000
Pine Grove Estates
LLC
            7,079,785
Summer Creek Plaza
LLC
            4,342,250
Rancho Road
LLC
            1,930,599
GGV Greenwood
LLC
            4,111,147
GLC/Foothill (Monterey Ground Lease)
LLC
            1,836,998
Lodi Victor Ventures
LLC
            1,408,332
Missouri Flat Road
LLC
            5,015,212
GLC/Foothill II (553 Munras)
LLC
               926,887
Villebois
LLC
          10,502,179
LGAJV, LLC Lake Goodwin
LLC
          15,494,588

 
 
S-16
 
 
Highpoint Oaks
LP
            1,822,321
Belmont - Including Investment II in RCP Belmont
LP
            6,122,104
Argyle 114
LP
            1,413,888
GLC Hometown Apartments
LP
            2,500,000
XS Ranch
LP
            2,715,882
Stone Canyon
Joint Venture
            1,329,501
Brandywine Estates
LP
            2,672,172
   
 $       78,348,366



 
S-17
 
 
SCHEDULE 7.02(b)
 
INVESTMENT POLICY


INVESTMENT POLICY
 
1.0           Purpose
 
This policy establishes the guidelines for the investment of company
funds.  These investments provide earnings on company funds while maintaining
liquidity and working capital for present and future operations.
 
This policy does not cover investments held in deferred compensation or in other
retirement plans.
 
 
2.0           Scope
 
This policy applies to Granite Construction Incorporated (“Granite”) and all of
its subsidiaries.   The Audit Committee must approve any changes to this policy.
 
 
3.0           Investment Objectives
 
Granite has established the following objectives (in order of importance)
regarding its investment policy:
 
¨  
Safety – the primary objective is protection of capital.  Each investment
transaction shall seek to first ensure that capital losses are avoided, whether
they are from securities defaults or erosion of market value.

¨  
Liquidity – the investment portfolio must be structured in a manner that will
provide sufficient liquidity to pay the obligations of the company.  Any excess
cash above the aforementioned requirements may be invested in instruments with
longer maturities.

¨  
Diversification – the investment activity must ensure diversification of
investments to minimize risk in any one security and/or issuer.

¨  
Investment Return – the company seeks to maximize the return on all investments.



 
4.0           Duration
 


 
The duration of the portfolio shall be consistent with the cash needs of
Granite.
 
All working capital investments are limited to an average maturity of one (1)
year from date of settlement.  Any investments with longer maturities must be
invested in instruments issued, guaranteed, or insured by the U.S. Government or
any of its Agencies, Corporate Bonds and Municipal Bonds as specified.
 
The average maturity of the escrow portfolio and escrow deposit agreements shall
not exceed five (5) years.
 
 
5.0           Marketability
 
Holdings should be of sufficient size and held in issues which are traded
actively to facilitate transactions at minimum cost and provide accurate market
valuations.
 
 
S-18
 
 
 
6.0           Authorized Traders
 
The following individuals are authorized traders:
 
Ananya Mukherjee, Assistant Treasurer
 
Sandra Anderson, Senior Treasury Analyst
 
Kathleen Schreckengost, Treasury Manager
 
James Zhan, Senior Financial Analyst
 
 
7.0           Authorized Dealers and Banks for Trading
 
The following institutions are authorized dealers:
 
Merrill Lynch (a subsidiary of Bank of America)
 
Morgan Stanley (a subsidiary of Citigroup)
 
Wells Fargo Bank
 
Union Bank
 
8.0           Custody of Securities
 
All fixed income investments will be delivered to the following financial
institution for safekeeping:
 
Union Bank
 
All money market funds are authorized to hold investments in custody on behalf
of the company. The company will not take physical possession of investment
securities.
 
Each financial institution must provide timely confirmation/safekeeping receipts
on all investment transactions and provide monthly transaction reports.
 
9.0           Escrow Portfolio (Securities held in escrow in lieu of retention)
 
Escrows in lieu of retention are allowed at the following institutions:
 
Comerica Bank*
 
Bank of America*
 
Nevada Highway Fund (State of Nevada Treasury)*
 
Union Bank of California
 
US Bank Trust
 
Wells Fargo Bank*
 
SunTrust Bank*
 
 
S-19
 
 


 
*Required by Owner
 
The types of investments will be guided by the terms of the escrow, but in all
cases the investment will be governed by the investment policy.   Banks not
listed, but required by the escrow agreement and deemed creditworthy, will also
be acceptable.
 
10.0           Approvals
 
§  
Any individual transaction conforming to the policy shall be approved by one of
the following officers:

CFO
 
Treasurer
 
§  
Any exception to the policy must be reviewed and approved by any two of the
following officers:

 
CEO
 
 
COO
 
 
CFO
 
 
Treasurer
 
§  
Any individual investment that is down-graded, causing the policy to fall out of
compliance, shall be approved by the following officers:



 
CFO
 
Treasurer
 
§  
All new types of investments must pass a thorough credit review process that
evaluates all related risks to ensure that it conforms to the investment policy.



 
11.0           Reporting


§  
Daily – The Senior Treasury Analyst will prepare an investment transaction
sheet, sequentially numbered for processing.  This form must be approved by the
Treasurer or CFO.

§  
Weekly – An investment position report will be provided to the CEO, COO, CFO and
all authorized traders.

§  
Monthly – A reconciliation of investment statements to the Treasury reports and
to the general ledger accounts will be performed.



 
12.0           Performance Measurement
 
§  
Monthly – The portfolio will be measured against a composite index reflecting
the portfolio composition.



13.0           Permitted Investments
 
The following table provides a list of permitted investments.
 
 
S-20
 
 
GRANITE CONSTRUCTION INCORPORATED
 
INVESTMENT POLICY
 
For Working Capital and Escrow Portfolio
 
 
Effective:  March 15, 2010
 
                                              ß------------------------------------At
the time of purchase-----------------------------------------------à
 
Eligible Investments
Rating Agency
Minimum Rating Quality
Maximum Maturity Limit
Investment Limit by Security Type
Other Investment Limits
U.S. Treasury  Obligations
N/A
N/A
5 Years
Up to 100% of Total Portfolio
No limit
Federal Agency Obligations of the U.S. Government
N/A
 N/A
5 Years
Up to 40% of Total Portfolio
Per issuer limit –  of $50,000,000
Obligations issued by U.S. owned domestic commercial banks limited to:
Banker’s Acceptance
Certificate of Deposit
S&P, & Moody’s
A-1/P-1 (for BA’s)
A-1/P-1 (for CD’s)
 
1 Year
50% of Total Portfolio
Per issuer limit – the greater of 10% of portfolio OR $5,000,000
Obligations issued by U.S. bank subsidiaries of  Non U.S. Banks limited to:
Yankee Banker’s Acceptance
Yankee/Eurodollar Certificates of Deposit
(all securities U.S. dollar denominated)
S&P &  Moody’s
A-1/P-1 (for BA’s)
A-1/P-1 (for CD’s)
 
1 Year
40% of Total Portfolio
Per issuer limit – the greater of 10% of portfolio OR $5,000,000
Commercial Paper – Top Tier
S&P &  Moody’s
A-1/P-1
 
270 Days
75% of Total Portfolio
Per issuer limit – the greater of 10% of portfolio OR $5,000,000



 
 
S-21
 
 
 
Eligible Investments
Rating Agency
Minimum Rating Quality
Maximum Maturity Limit
Investment Limit by Security Type
Other Investment Limits
Commercial Paper – Split Rated
S&P &  Moody’s
A-1/P-2 or A2-P1
Must be publicly traded and  have at least $10B in Market Capitalization at the
time of purchase.
270 Days
30% of Overall Commercial Paper Portfolio OR 22.5% of Total Portfolio
Per issuer limit – the greater of 10% of Commercial Paper Portfolio OR
$5,000,000
Commercial Paper – Second Tier
S&P, & Moody’s
A-2/P-2
Must be publicly traded Corporation and have at least $15B in Market
Capitalization at the time of purchase.
270 Days
20% of Overall Commercial Paper Portfolio OR 15% of Total Portfolio
Per issuer limit – the greater of 10% of Commercial Paper Portfolio OR
$5,000,000
Municipal Securities (Taxable and Tax-Exempt)
S&P & Moody’s,
AA-/Aa3 or better
Ratings have to be on a stand-alone basis without credit support.
3 Years
25% of Total Portfolio
Per issuer limit – the greater of 10% of portfolio OR $5,000,000
Money Market Funds (Taxable and Tax-Exempt) – Including the passive sweep
accounts offered by commercial banks
S&P & Moody’s
AAAm/Aaa
Average Maturity of 90 Days or Less
75% of Total Portfolio
Up to $50 million may be invested in any single well-diversified money market
fund that invests exclusively in securities authorized under this investment
policy.
Corporate Bonds
S&P & Moody’s
AA-/Aa3
Must be publicly traded Corporation
and have at least $15B in Market Capitalization at the time of purchase.
2 years
15% of Total Portfolio
Per issuer limit of $5,000,000

NOTE: THE CREDIT RATING OF ISSUER WILL BE SUPERSEDED BY THAT OF THE GUARANTOR
WHERE APPLICABLE.


 
S-22
 
 
SCHEDULE 7.03
 
EXISTING INDEBTEDNESS




Borrower
Lender
Interest Rate
Maturity
Balance
Description
           
Granite Construction Incorporated
Private Placement  Note Holders
6.96%
05/13/13
 $         25,000,002
Notes issued to refinance debt and for general corporate purposes
Granite Construction Incorporated
Private Placement  Note Holders
6.11%
12/12/19
          200,000,000
Notes issued to refinance debt and for general corporate purposes
Granite Construction Company
Anderson/Watson
6.50%
12/15/19
                  125,567
Real estate property
Granite Construction Company
Linda Watson
6.50%
12/22/19
                     77,720
Real estate property
       
 $       225,203,289
             
Main Street Ventures
Bank of Sacramento
6.50%
11/15/15
 $            4,263,422
Project Debt
McCormic Woods
Washington Federal
4.50%
02/28/11
               8,091,726
Project Debt
GLC/Corpac Pine Grove
Scott Valley Bank
6.00%
11/15/11
               1,285,000
Project Debt
Summer Sycamore
Compass Bank
5.75%
10/24/10
               2,963,648
Project Debt
GLC Foothill Monterey
Bank of Sacramento
6.25%
11/06/19
               4,964,414
Project Debt
Granite Grado Proj. II
Bank of Sacramento
5.65%
07/15/10
                  770,000
Project Debt
GLC-Lake Goodwin Assemblage
Whidbey Island Bank
9.50%
05/31/10
               4,284,128
Project Debt
GLC-Lake Goodwin Assemblage
Frontier bank
6.00%
01/05/12
               5,360,000
Project Debt
GLC-Lake Goodwin Assemblage
Nielson Brothers, Inc.
8.50%
09/28/11
               1,000,000
Project Debt
GLC-Lake Goodwin Assemblage
Horizon Bank
3.75%
12/31/10
               5,175,000
Project Debt
GLC-Lake Goodwin Assemblage
Washington Federal
4.00%
12/31/10
               2,187,750
Project Debt
GLC/Foothill Monterey II
Bank of Sacramento
6.40%
12/06/10
                  665,000
Project Debt
Villebois Village Center
Washington Federal
5.25%
09/01/10
             15,267,111
Project Debt
Subtotal - Consolidated Entities Project Debt
   
 $         56,277,199
             
Realty Capital Belmont
Park Cities Bank
4.25%
07/18/11
15,786,956
Project Debt
Realty Capital Argyle
Northstar Bank
5.75%
06/27/10
4,342,241
Project Debt
Hometown Urban Partners
Compass Bank
6.00%
07/01/10
2,550,000
Project Debt
Highpoint Oaks
First United Bank
6.00%
03/26/12
4,388,092
Project Debt
Granite Regional Park
Stockman
6.50%
01/25/11
865,622
Project Debt

 
 
 
S-23
 
 
Granite Regional Park
Rabobank
6.04%
01/05/38
14,569,715
Project Debt
Granite Regional Park
Bank  of Sacramento
7.00%
10/06/12
309,167
Project Debt
Granite Regional Park
Northwestern Mutual
7.25%
03/21/21
15,172,389
Project Debt
Granite Regional Park
SAC County
6.19%
09/01/22
3,158,628
Project Debt
XS Ranch
Steiner Family
7.00%
12/19/11
10,000,000
Project Debt
           
Subtotal - Nonconsolidated Limited Partnerships Project Debt
   
 $         71,142,810
                         
Principal
Insurer
Description
Penal Sum
Cost to complete
Maturity
           
Granite Construction Incorporated and Subsidiaries
Federal
Insurance Company, Travelers Casulaty and Surety Company, Zurich American
Insurance Company
Payment and Performance Bonds for Construction Projects
$7,679,777,705
$1,429,774,570
Various
Granite Construction Incorporated and Subsidiaries
Federal Insurance
Company
Miscellanaeous bonds in  support of
permitting, reclamation and licensing
$50,976,482        
$50,976,482        
Various



 
S-24
 
 
SCHEDULE 7.06


EXISTING LEASES





     
Annual
Lessor
Description
Maturity
Payments
Granite Construction Company as a lessee
     
O'Connell Family Partnership and Melehan
432 Westridge Drive, Watsonville -  EQ Dept
12/31/10
 $          119,190
Cal Center Investors LLC
GLC/Construction Materials Group Office
05/31/15
             275,395
Harrod and Sons
Salinas Satellite Office
Month to Month
               11,873
Raymond L. Travers Revocable Trust
860-880 W. Beach Street, Watsonville
12/31/35
             240,720
Hansen & Sinnot Estate
Felton Quarry Pit
07/31/14
               19,500
Haber/Kester Property
Felton Quarry Pit
07/31/14
               19,500
City of Salinas
Salinas AC Plant Ground Lease
12/31/10
             147,600
Castro Valley Properties, Inc.
Freeman Quarry, Gilroy, CA
12/31/20
             350,000
Andrew Stuffler
Metz Sand & Gravel (min +)
04/12/20
               24,000
Topo Ranch (Singleton Group)
Metz Sand & Gravel (min +)
06/30/20
               39,015
Handley Family Ranch LLC
Handley Quarry
08/12/24
             300,000
Handley Family Ranch LLC
Silva Easement
08/12/24
               55,460
Handley Family Ranch LLC
Martigoni Easement
08/12/24
               25,970
Fort Ord Reuse Authority
Fort Ord Recycle
Month to Month
               44,124
Rowland
Rowland Bar, Longvale Surge
06/30/10
               25,000
Donald and Carol Graham
Arcata/Graham Bar
Month to Month
             113,000
Humbolt Redwood Company
S. Scotia Truck Shop & Sales Agreement
04/30/12
               24,000
Morais Properties
Arcata/Emmerson Bar
12/31/10
               25,000
Joseph Leavey
Arcata/Blue Lakes Bar
12/31/10
                 4,500
Wanda Kennedy
Willitis Facility
Month to Month
               36,000
Sauers Properties
Healdsburg Office and Yard
02/28/11
               59,908
Tsakopoulos Family Trust
Walltown Quarry
03/06/53
          1,230,000
R.C. Collet, Inc.
Elkorn Facility
06/29/27
             113,592
Butte County Department of Public Works
Almond Ave Pit, Oroville
02/28/18
               24,000
Anne V. Crawford Hall
Beerock Quarry
12/31/14
             100,000
Gateway Associates
2023 Preisker Lane, Units A-C, Santa Maria Office
09/30/12
               38,004
Live Oak Bazzi Ranch, LP
Gardner Quarry
02/08/15
               79,196
Little Rock Sand and Gravel
Little Rock Pit
04/30/11
             240,396
Standard Hill Mining Co.
Silver Queen Aggregate
02/28/13
               27,360
Tejon Ranch Co.
Arvin Pit
07/01/14
               86,400
City of Los Angeles
Bishop Quarry, 5 Bridges
03/31/10
                 2,200
City of Los Angeles
Lee Vining Quarry
Month to Month
                 4,020
M. Prickett & P. Dixon, individuals
2716 Granite Court, Fresno, CA - Yard
07/31/20
               41,100
Mathew Prickett & Morgan Dixon
2674 SE Ave & 3892 East Dorothy, Fresno, CA
09/30/11
               78,000
David E. Wood
19B Sand Pit - mining license
Month to Month
                 1,200

 
 
S-25
 
 
Muller, Raymond J. and Franchon L.
Terra Bella Quarry
03/07/16
               24,000
Luis S King
Shan King Quarry
06/08/12
               36,000
Silkwood-Bigelow Speedy Ranch King
Speedy Ranch King
09/10/12
               30,000
L.R. Peterson and E.W. McGah
Tracy Rock and Hot Plant
01/02/10
                 7,500
W. P. R. R. Co.
RME Pit
06/01/15
               15,000
Richard Rose
Tracy Pit Access Right of Ways
12/26/12
                 4,800
Joseph, Russell, & David Rose
Rose Property
12/26/12
                 4,800
Sunset Industrial Properties
2155 Elkins Way, Brentwood, CA
07/31/10
               36,700
Blackhawk Center, LLC
1055 Glendale Ave, Sparks, NV
10/31/15
               96,432
Nina Hartwell, Trustee
2081 East Sunset Rd, Las Vegas, NV
10/18/10
               65,000
LaPour D.C. Three, LLC
4675 W Teco Ave, Las Vegas, NV - Decatur
07/29/13
             239,048
Jackling Aggregates Limited
Hidden Canyon Pit
12/31/12
               84,909
Wade & Logan, LLC
Wade Sand Pit
09/09/08
               75,000
Gopher Construction Inc.
555 Peru McCarran, NV
08/10/10
               18,000
Babacomari Ranch Company, LLP
Sierra Vista Pit
12/31/16
               97,500
Raisch Company
Santa Clara Plant
05/31/12
             617,136
Raisch Company
San Jose Plant
12/31/12
             420,000
Oakcrest Manor dba Monterey Business Center
58967 Business Center Suite E,Yucca Valley
01/31/10
                 2,187
Ricardo Jimenez, Jr.
Jimenez Pit
06/30/46
               12,000
Bennett Family Trust
38740 Sky Canyon Dr. Murrieta, CA
08/31/10
               25,200
Heber Bank Block LLC
2 South Main St Suite 2A-2, Heber City
02/27/11
               14,837
POPS Investment Co.
3901 Riverdale Road, Suite C, Ogden
07/31/10
               37,360
Walker Development
Walker Pit
12/31/19
               75,000
Wells Brothers Investments, L.C.
Wells Pit
12/31/10
               50,000
Bingelli Rock Products Inc., et al
Heber AC Plant
10/31/11
               10,000
Mark D. Lee
5050 Dunbar Street, Wasilla, AK
03/31/11
               33,012
Gerald W. Wolf
Wolf Pit
12/31/12
               65,000
Alaska Railroad
Birchwood
06/30/14
             200,000
Robert & Emilie Frisbie
Mile .5 Tok Highway, Gakona, Alaska
04/15/10
                 2,400
J-4 Associates
7717 New Market St, Tumwater, WA
09/30/10
               81,557
Rose Crossing
20011 Ballinger Way NE, Shoreline, WA
06/30/10
               15,333
Bradley F. Rengen
3400 34th Avenue NE, Everett, WA
12/31/10
               62,400
D & S International, Inc.
3527B 93rd Ave SW, Olympia, WA
02/28/11
               41,800
Snohomish County
3220 100th Street SW, Everett, WA
Month to Month
                 7,200
Crown Point Partners, LLC
1133 Crown Park Circle, Winter Garden, FL
Month to Month
               23,963
DFRC Metro, LLC
2950 Metro Dr, Suite 200, Bloomington, MN
02/28/11
               92,540
144 W. Landstreet Taft, LLC
161 W. Landstreet Road
03/07/11
               20,000
Mr. Anthony Harper of Harper Leasing
2812 US Highway 82, Mississippi
07/31/11
                 1,222
Lucy Street Shops
119 East Lucy Street, Florida City
05/31/10
               12,305
Granite Land Company as a lessee
     
The City of Monterey
GLC/Foothill Monterey
10/10/31
             250,000
National Trust for Historical Preservation
GLC/Foothill Monterey
10/27/17
               30,000
Burns Monterey LLC
GLC/Foothill Monterey II (553 Munras)
05/20/27
               40,000

 
 
S-26
 
 
Intermountain Slurry Seal as a lessee
     
Earl & Wanda Casazza
1250 Glendale Ave, Spark, NV
11/30/11
             144,000
Pool & Spa Investors Group
2886 Marco Street, Las Vegas, NV
05/31/12
               60,000
Walter G. Christensen Family Trust
1851 Bell Avenue, Sacramento, CA
05/31/14
             103,491
Pozzolan Products Company as a lessee
     
Independent Development Assoc LLC
1690 West Shaw Ave, Ste 220, Fresno,CA
01/31/11
               29,300
Granite Construction Northwest as a lessee
     
Janet L. LeDuc
2520 W. Washington Blvd, Yakima, WA
05/31/12
             159,822
Suprles Co
Baker City, OR
04/01/17
               80,687
Suprles Co
Ellensburg, WA
04/01/17
               96,771
McAtee Family
Moses Lake Agg
10/31/14
               79,474
Rinker Materials
Vancouver Ac
02/15/15
             129,361
Frank Rowley
Rowley Agg
02/28/40
                         -
Alan Van Wyk
Van Wyk Agg
04/07/18
               50,000
William B. Douglas, Selah Lakes LLC
80 Pond Road
12/31/11
             200,000
American Rock
Hanford Asphalt Plant Site
12/31/12
                         -
Billy Hindman Marital Trust
Nine Mile Quarry
01/31/18
               40,000
Ernie Kimble
Kimble-Kuhn Quarry
02/01/13
                 1,000
Circle T Enterprises
Circle T Ranch Quarry
12/31/15
             104,705
American Rock (Eucon)
Hermiston Pit - Nobles
12/31/12
                 9,621
Granite Construction Northeast as a lessee
     
Kraft Foods Global
120 White Plains Road, Tarrytown, NY
06/30/12
             601,179
Kingswood Partners LLC
1630 East 15th Street, Brooklyn, NY
01/31/12
             145,326
Car-Go Center Inc.
1213-45 East 15th Street, Brooklyn, NY
07/31/11
             150,000
Chariv Realty, LLC
1230 East 13th Street, Brooklyn, NY
01/31/12
               80,400
601 Marlborough, LLC
601 Marlborough Road, Brooklyn, NY
07/31/10
               56,000
Yaquina River Constructors, a Joint Venture, as a lessee
     
Alsea Veneer Incorporated
Land & Shop Lease. 20362 Hwy 20
12/31/11
               40,800
Caterpillar Financial Services Corp
Articulated Trucks and Excavators
07/31/10
          1,443,904
Gateway Constructors, a Joint Venture, as a lessee
     
Mid County I LLC (Bekins)
8474 Delport Drive, Vinita Park, MO
04/30/10
             112,000
William Scotsman
Mobile Office, 8755 Agnes Ave, MO
04/12/10
                 1,086
Intercounty Constructors, a Joint Venture, as a lessee
     
1 & 2 Taft, LLC
2 Taft Court, Rockville, Maryland
06/30/11
             357,396
William Scotsman
Needwood, MD-97, MAR
10/10/10
               16,445
     
 $     11,395,131

 
 
 
S-27
 
 
SCHEDULE 10.02
 
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES


BORROWER:
Granite Construction Incorporated
585 West Beach Street
Watsonville, California 95076
Attention:
Jigisha Desai, Treasurer

Telephone:
831.761.4784

Telecopier:       831.768.4065
Electronic Mail: jigisha.desai@gcinc.com
Website Address:
www.graniteconstruction.com

U.S. Taxpayer Identification Number:


 
ADMINISTRATIVE AGENT:



Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
2001 Clayton Road, Building B
Mail Code:  CA4-702-02-25
Concord, California 94520
Attention:
Sue Pfohl

Telephone:
925.675.8783

Telecopier:
888.969.9267

Electronic Mail:  sue.pfohl@baml.com


Account No. (for Dollars):  3750836479
Ref:  Granite Construction Incorporated, Attn: Credit Services
ABA# 026009593


Account No. (for Euro):  65280019
Ref:  Granite Construction Incorporated, Attn: Credit Services
Swift Address: BOFAGB22


Account No. (for Sterling):  65280027
Ref:  Granite Construction Incorporated, Attn: Credit Services
London Sort Code: 16-50-50
Swift Address: BOFAGB22


Account No. (for Canadian Dollars):   714465003220
Ref:  Granite Construction Incorporated, Attn: Credit Services
Swift Address:  BOFACATT
 
 
S-28
 
 
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
1455 Market Street
Mail Code:  CA5-701-05-19
San Francisco, California 94103
Attention:
Bridgett Manduk

Telephone:
415.436.1097

Telecopier:
415.503.5011

Electronic Mail:  bridgett.manduk@baml.com


 
L/C ISSUER:
Bank of America, N.A.
Trade Operations
1000 W. Temple Street
Mail Code:  CA9-705-07-05
Los Angeles, California 90017-1466
Attention:
Tai Anh Lu

Telephone:
213.481.7840

Telecopier:
213.457.8841

Electronic Mail:  tai_anh.lu@baml.com



SWING LINE LENDER:
 
Bank of America, N.A.
2001 Clayton Road, Building B
Mail Code:  CA4-702-02-25
Concord, California 94520
Attention:
Sue Pfohl

Telephone:
925.675.8783

Telecopier:
888.969.9267

Electronic Mail:  sue.pfohl@baml.com


Account No. 3750836479
Ref:  Granite Construction Incorporated
ABA#026009593
 
 
S-29
 
 
EXHIBIT A


FORM OF REVOLVING LOAN NOTICE


Date:  ___________, _____
 
To:
Bank of America, N.A., as Administrative Agent

 
 
Ladies and Gentlemen:

 
Reference is made to that certain Credit Agreement, dated as of June 22, 2010 as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”, the terms defined therein being used herein as
therein defined), among Granite Construction Incorporated, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.
 
The undersigned hereby requests (select one):
 
  A Borrowing of Revolving Loans
 
  A conversion or continuation of Revolving Loans
 
1.           On________________________(a Business Day).
 
2.           In the amount of $________________________.
 
3.           Comprised of________________________.
 
                                   [Type of Revolving Loan requested]
 
4.           In the following currency: ________________________
 
5.           For Eurodollar Rate Loans:  with an Interest Period
of ______months.
 
The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.
 
 
GRANITE CONSTRUCTION INCORPORATED


 
By: ________________________        
Name: ________________________
Title:   ________________________          
                                                              
 
A-1
 
 
EXHIBIT B


FORM OF SWING LINE LOAN NOTICE


Date:  ___________, _____
 
To:
Bank of America, N.A., as Swing Line Lender

 
Bank of America, N.A., as Administrative Agent

 
 
Ladies and Gentlemen:

 
Reference is made to that certain Credit Agreement, dated as of June 22, 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”, the terms defined therein being used herein
as therein defined), among Granite Construction Incorporated, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.
 
The undersigned hereby requests a Swing Line Loan:
 
1.           On________________________(a Business Day).
 
2.           In the amount of $________________________.
 
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
 
 
GRANITE CONSTRUCTION INCORPORATED

 
By: ________________________
Name: ________________________
Title: ________________________
 
 
 
B-1
 
 
EXHIBIT C


FORM OF NOTE
 
 
 
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of June 22, 2010 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”, the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
 
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty.  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
 
 
C-1
 
 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.
 
 
GRANITE CONSTRUCTION INCORPORATED
 


By: ________________________
Name: ________________________
Title: ________________________
 
                                                                        
 
C-2
 
 
LOANS AND PAYMENTS WITH RESPECT THERETO


Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
                                                                               
                                                                               
                                                                               
           

 
 
 
C-3
 
 
EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: __________ ,
 
To:
Bank of America, N.A., as Administrative Agent

 
 
Ladies and Gentlemen:

 
The undersigned refers to that certain Credit Agreement, dated as of June 22,
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Granite Construction
Incorporated, a Delaware corporation (the “Borrower”), the financial
institutions from time to time party thereto (collectively, the “Lenders”) and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer
(the “Administrative Agent”). Unless otherwise defined herein, each capitalized
term used herein has the meaning assigned thereto in the Credit Agreement.
 
The undersigned Responsible Officer of the Borrower hereby certifies as of the
date hereof that s/he holds the office of ________________ with the Borrower,
that, as such, s/he is authorized to execute and deliver this Certificate to the
Administrative Agent on behalf of the Borrower and its Subsidiaries, and that:
 
1.           Attached hereto or posted on the Borrower’s website or posted on
the website of the Securities and Exchange Commission at www.sec.gov is:
 
(a)           a consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of the fiscal year ended [_______________, 20__] (the “Subject
Fiscal Year”), and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the Subject Fiscal Year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
in reasonable detail, prepared in accordance with GAAP and are not subject to
any qualifications or exceptions as to the scope of the audit nor to any
qualifications and exceptions that are not reasonably acceptable to the Required
Lenders; or
 
(b)           an SEC Form 10-K for the Borrower (excluding the exhibits thereto)
relating to the fiscal year ended [___________, 20__]; or
 
(c)           a consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of the fiscal quarter ended [_______________, 201_] (the “Subject
Fiscal Quarter”), and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the Subject Fiscal Quarter
and for the portion of the Borrower’s fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and certified by a Responsible Officer of the
Borrower as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of
 
 
D-1
 
 
footnotes; or
 
(d)           an SEC Form 10-Q for the Borrower (excluding the exhibits thereto)
relating to the fiscal quarter ended [___________, 20__].
 
2.           The financial statements referred to in Paragraph 1 fairly present,
in all material respects, the consolidated financial position and the results of
operations of the Borrower and its Subsidiaries.
 
3.           The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and the other Loan Documents and has made, or has caused to be
made under my supervision, a detailed review of the transactions and conditions
(financial or otherwise) of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements.
 
4.           To the best of the undersigned’s knowledge, the Borrower and each
of its Subsidiaries have, during such period, observed, performed and/or
satisfied and/or have caused to be observed, performed and/or satisfied all of
their respective covenants and other agreements contained in the Loan Documents
to which they are a party, and have satisfied every condition in the Loan
Documents to which they are a party to be observed, performed and/or satisfied
by them, and the undersigned has no knowledge of any condition, event or
occurrence, which constitutes a Default or Event of Default, except as set forth
below:
 
[Describe below (or in a separate attachment to this Certificate) the
exceptions, if any, to paragraph 4 above by listing, in detail and with
reference to specific sections of the Credit Agreement, the nature of the
condition, event or occurrence, the period during which it has existed and the
actions that the Borrower has taken, is taking or proposes to take with respect
to such condition, event or occurrence.]
 
5.           The financial covenant and other compliance analyses and
information set forth on Schedule 1 attached hereto are true, complete and
accurate on and as of the date of this Certificate.
 
The foregoing certifications, together with the computations set forth in
Schedule 1 hereto, are made and delivered, and the financial statements
referenced above are made or posted, as applicable, this ___ day of _______,
20__, pursuant to the provisions of the Credit Agreement.
 
 
GRANITE CONTRUCTION INCORPORATED
 
By: ________________________
Name: ________________________
Title: ________________________
 
 
 
D-2
 
 
 
Schedule 1
 
to Compliance Certificate
 
1.
Investments - Investments (including Construction JV Investments) by any Land
Development Company, or any Subsidiary thereof.  Section 7.02(g)

 
 
A.
The aggregate amount of Investments (including Construction JV Investments) by
any Land Development Company, or any Subsidiary thereof:   $____________

 
Requirement: The amount in (A) may not exceed $50,000,000.
 
2.           Investments – Permitted Purchases and Other Acquisitions.  Section
7.02(h)
 
 
A.
The aggregate amount of total consideration, including earnouts and othe
contingent obligations, paid by or on behalf of the Borrower and its
Subsidiaries for any Investment under Section 7.02(h), when aggregated with the
total consideration paid by or on behalf of the Borrower and its Subsidiaries
for all such Investments consisting of such purchases and
acquisitions:  $_________________

 
Requirement: The amount in (A) may not exceed $200,000,000.1
 
3.           Investments – Construction Investments.  Section 7.02(i)
 
 
A.
The aggregate amount of Construction JV Investments arising in the Ordinary
Course of Business:  $_________________

 
Requirement: The amount in (A) may not exceed $150,000,000.2
 
4.           Indebtedness - Other Indebtedness.  Section 7.03(h)
 
A.           Indebtedness of the Borrower and its Subsidiaries, comprised solely
of


 
(i)
the outstanding principal amount of obligations, whether current or long-term,
for borrowed money and all obligations evidenced by bonds (other than
performance, surety and appeal bonds), debentures, notes, loan agreements or
other similar instruments:  $____________________




--------------------------------------------------------------------------------

 ________________________________
1 The sum of aggregate amount of Investments listed in 2(A) and 3(A) may not
exceed $250,000,000.
 
2 The sum of aggregate amount of Investments listed in 2(A) and 3(A) may not
exceed $250,000,000.

 
 
D-3
 
 
 
(ii)
Attributable Indebtedness in respect of capital leases, Synthetic Lease
Obligations and sale-leaseback transactions:  $____________________



 
(iii)
Indebtedness under the 2007 Note Agreement:  $____________________



 
(iii)
without duplication, Guarantee Obligations with respect to Indebtedness of the
types specified in the immediately preceding clauses (i), (ii) and
(iii):  $____________________



provided that none of the foregoing includes Indebtedness of any co joint
venturer in any Joint Venture to which the Borrower or any Subsidiary is a party
that has been assumed by the Borrower or any Subsidiary if such Indebtedness was
not originally incurred by such co joint venturer in connection with (and
relates solely to) the subject Joint Venture:
 
B.           (A)(i) plus
(A)(ii):  $_________________                                                                
 
Requirement:                                The amount in (B) may not exceed
$150,000,000.3
 
5.           Dispositions of Assets.  Section 7.05(g)
 
 
A.
The aggregate consideration from Dispositions received by the Borrower and its
Subsidiaries pursuant to Section 7.05(g), including aggregate cash received and
the aggregate fair market value of non-cash property received, during the
current fiscal year: $_______________
 

 
 
B.
The amount equal to 10% of the total assets of the Borrower (determined on a
consolidated basis in accordance with GAAP) as of the end of the Borrower’s most
recently ended fiscal year: $___________________
 

 
Requirement: The amount in (A) may not exceed the amount in (B).
 
6.           Dispositions of Assets.  Section 7.07(e)
 
 
A.
The aggregate amount of shares of the Borrower’s capital stock, or warrants,
rights or options to acquire any such shares for cash, purchased, redeemed or
otherwise acquired by the Borrower : $__________________
 

 
Requirement: The amount in (A) may not exceed $114,000,000.
 
7.           Minimum Consolidated Tangible Net Worth.  Section 7.12(a)
 
A.           Consolidated Tangible Net Worth ((A)(i) minus A(ii)):
$________                                                                                                                     
 



--------------------------------------------------------------------------------

3 No more than $100,000,000 of this $150,000,000 may be subject to amortization
or payment at maturity prior to the Maturity Date.
 
 
 
D-4
 
 
 
(i)
Consolidated Stockholders’ for the Borrower and its consolidated Subsidiaries
(determined in accordance with GAAP):  $___________________

 
 
(ii)
Intangible Assets of the Borrower and its consolidated Subsidiaries (determined
on a consolidated basis in accordance with GAAP):  $_____________________

 
 
B.
Consolidated Net Income.  Net income, on a consolidated basis, of the Borrower
and its consolidated Subsidiaries from continuing operations, excluding
extraordinary items and excluding gains and losses from Dispositions earned in
each fiscal quarter ending after the date of the Audited Financial Statements
(not including net income in respect of or attributable to any Project Debt
Entity):

 
$___________________                                           
 
C.           Calculation of Minimum Consolidated Tangible Net Worth
 
((C)(i) + (C)(ii) + (C)(iii)) below):
$____________________                                                                                     
 
 
(i)
85% of the Consolidated Tangible Net Worth as of the date of the Audited
Financial Statements: $________________
 

 
plus
 
(ii)           50% of Consolidated Net Income (line B above):
$___________________
 
plus
 
 
(iii)
50% of the aggregate increases in Consolidated Stockholders’ Equity for the
Borrower and its Subsidiaries (line (A) above) after the date of the Audited
Financial Statements by reason of the issuance and sale of the capital stock of
the Borrower: $________________

 
Requirement:                                The amount in (A) may not be less
than the amount in (C).
 
8.           Minimum Consolidated Interest Coverage Ratio.  Section 7.12(b)
 
 
A.
Consolidated EBITDA for the Borrower and its consolidated Subsidiaries ((A)(i)
plus (A)(ii) plus (A)(iii) plus (A)(iv)): $
 

 
 
(i)
Net income, on a consolidated basis, of Borrower and its consolidated
Subsidiaries (excluding any Project Debt Entity) from continuing operations,
excluding extraordinary items and excluding gains and losses from Dispositions
for such Subject Period:  $_____________
 

 
 
(ii)
Consolidated Interest Expense for such Subject Period to the extent deducted in
calculating Consolidated Net Income:  $____________
 

 
 
 
D-5
 
 
 
(iii)
Consolidated Cash Taxes for such Subject Period the extent deducted in
calculating Consolidated Net Income:  $_______________
 

 
 
(iv)
Depreciation and amortization expense for such Subject Period to the extent
deducted in calculating Consolidated Net Income:  $_______
 

 
 
B.
Consolidated Interest Expense for the Borrower and its consolidated Subsidiaries
((B)(i) plus (B)(ii)): $________________
 

 
 
(A)
All interest, premium payments, fees, charges and related expenses of the
Borrower and its consolidated Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP (excluding such amounts in respect of Project Debt): $_____________
 

 
 
(B)
The portion of rent expense of the Borrower and its consolidated Subsidiaries
with respect to such Subject Period under capital leases that is treated as
interest in accordance with GAAP and the portion of Synthetic Lease Obligations
payable by the Borrower and its consolidated Subsidiaries with respect to such
Subject Period that would be treated as interest in accordance with GAAP if such
lease were treated as a capital lease under GAAP (excluding such amounts in
respect of Project Debt): $_____________
 

 
C.           Ratio of (A) to (B):_____________ to 1.00
 
Requirement:
The ratio in (C) (i.e., the ratio of (A) to (B)) may not be less than 4.00 to
1.00 as of the last day of any fiscal quarter of the Borrower.

 
9.           Maximum Consolidated Leverage Ratio.  Section 7.12(c)
 
 
A.
Consolidated Funded Indebtedness for the Borrower and its consolidated
Subsidiaries ((A)(i) plus (A)(ii)): $__________________
 

 
 
(i)
On a consolidated basis, the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations under
the Credit Agreement) and all obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments of Borrower and its consolidated
Subsidiaries (not including Project Debt):

 
$____________________                      
 
 
(ii)
Attributable Indebtedness in respect of capital leases, Synthetic Lease
Obligations and sale-leaseback transactions of Borrower and its consolidated
Subsidiaries (not including Project Debt): $___________________
 

 
 
 
D-6
 
 
 
B.
(i) Consolidated EBITDA for the Borrower and its consolidated Subsidiaries (line
(8)(A) above): $________________
 

 
C.           Ratio of (A) to (B):___________________to 1.00
 
Requirement:  The ratio in (C) (i.e., the ratio of (A) to (B)) may not exceed,
as of the last day of any fiscal quarter of the Borrower, (i) for the period
from the Closing Date through December 31, 2010, 2.75 to 1.00 and (ii) at all
times thereafter, 2.50 to 1.00.
 
 
D-7
 
 
EXHIBIT E-1
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] "Assignor") and
[the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not
joint.]  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
 
1.         Assignor[s]:      ______________________________

 
______________________________


2.
Assignee[s]:
______________________________




 
 
______________________________

 
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 
 
 
E-1-1
 
 
3.         Borrower:                      Granite Construction Incorporated


4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement:
Credit Agreement, dated as of June 22, 2010 among Granite Construction
Incorporated, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer



6.           Assigned Interest[s]:


Assignor[s]
Assignee[s]
Facility
Assigned
Aggregate
Amount of
Commitment/ Loans
for all Lenders
Amount of
Commitment/ Loans
Assigned
Percentage
Assigned of
Commitment/
Loans
CUSIP
 Number
                   
$___________
$_________
_________%
       
$___________
$_________
_________%
       
$___________
$_________
_________%
 

 
[7.           Trade Date:                      __________________]4
 
 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]


By: _____________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By: _____________________________
Title:



--------------------------------------------------------------------------------

 
4To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
 
 
E-1-2
 
 
[Consented to and]5 Accepted:


BANK OF AMERICA, N.A., as
  Administrative Agent


By: _________________________________
      Title:


[Consented to:]6


By: _________________________________
      Title:



--------------------------------------------------------------------------------

 
 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender or L/C Issuer) is required by the terms of the Credit
Agreement.
 
 
 
E-1-3
 
 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 
Credit Agreement dated as of June 22, 2010 by and among Granite Construction
Incorporated, as Borrower, the Lenders party thereto from time to time and Bank
of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.         Representations and Warranties.
 
1.1.         Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
 
         1.2.           Assignee.  [The][Each] Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on
 
 
E-1-4
 
 
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
 
3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of California.
 
 
E-1-5
 
 
EXHIBIT E-2


FORM OF ADMINISTRATIVE QUESTIONNAIRE




See attached.
 
 
 
E-2
 
 
ADMINISTRATIVE DETAILS REPLY FORM - MULTICURRENCY
CONFIDENTIAL

--------------------------------------------------------------------------------

FAX ALONG WITH COMMITMENT LETTER TO:____________________________________
FAX #____________________________________
 
I.    Borrower Name:                                   Granite Construction
Incorporated 
 
$_________________
        Type of Credit Facility_________________________
 

 
II. Legal Name of Lender of Record for Signature Page:
 
                                                                                                    ________________________________________________________________________
 
·  
Signing Credit Agreement         _____ YES         _____NO

·  
Coming in via Assignment        _____ YES         _____NO



III. Type of
Lender:_______________________________________________________________________________________________________
(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)
 
IV. Domestic
Address:                                                                             V.  Eurodollar
Address:
 
____________________________                   ______________________________
 
____________________________                   ______________________________
 
____________________________                   ______________________________
 
____________________________                   ______________________________
 
 
VI.  Contact Information:
 
Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.
 
                             Primary                                                                       Secondary
         Credit Contact                                            Operations
Contact                                                        Operations
Contact
 
Name:     _________________________       ___________________________          ___________________________                     
 
Title:              _________________________       ___________________________          ___________________________        
 
Address:       
_________________________       ___________________________          ___________________________
 


 
Telephone:     _________________________       ___________________________          ____________________________                 
 
Facsimile:      
_________________________       ___________________________          ____________________________ 
 
E Mail
Address: _______________________           ___________________________          ____________________________ 
 
 
                              Does Secondary Operations Contact need copy of
notices?   ___YES   ___ NO
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
ADMINISTRATIVE DETAILS REPLY FORM - MULTICURRENCY
CONFIDENTIAL 

--------------------------------------------------------------------------------

       Letter of Credit                                         Draft
Documentation
         Contact                                                       Contact                                               Legal
Contact
 
Name:              ______________________       __________________________    ___________________________        
 
Title:                 ______________________       __________________________    ___________________________     
 
Address:           ______________________       __________________________    ___________________________           
 


 
Telephone:        ______________________       __________________________    ___________________________              
 
Facsimile:          ______________________       __________________________    ___________________________            
 
E Mail
Address:______________________       ___________________________   ___________________________ 


PLEASE CHECK IF YOU CAN FUND IN THE CURRENCIES REQUIRED FOR THIS TRANSACTION
LISTED BELOW:
   ___    us
dollar                           ___    ____________________          
 ____    _____________________
 
    ___    __________________         ___    ____________________            
____   _____________________
 
   ___    __________________         ___    ____________________            
____   _____________________


VII. Lender’s SWIFT Payment Instructions for [Foreign Currency]:
 
Pay to:

____________________________________________________________________________________________________________
(Bank Name)
 
____________________________________________________________________________________________________________
(SWIFT)                                                                     (Country)

____________________________________________________________________________________________________________
(Account
#)                                                                (Account Name)

____________________________________________________________________________________________________________
(FFC Account #)                                                        (FFC
Account Name)

____________________________________________________________________________________________________________
(Attention)
 
VII. Lender’s SWIFT Payment Instructions for [Foreign Currency]:
 
Pay to:

____________________________________________________________________________________________________________
(Bank Name)
 
_______________________________________________________________________________________________
(SWIFT)                                                                     (Country)

_____________________________________________________________________________________________________________
(Account
#)                                                                (Account Name)

_____________________________________________________________________________________________________________
(FFC Account #)                                                        (FFC
Account Name)

_____________________________________________________________________________________________________________
(Attention)
 
 

--------------------------------------------------------------------------------

 
 
 
 
 


 
ADMINISTRATIVE DETAILS REPLY FORM - MULTICURRENCY
CONFIDENTIAL 

--------------------------------------------------------------------------------

VII. Lender’s SWIFT Payment Instructions for [Foreign Currency]:
 
Pay to:

____________________________________________________________________________________________________________
(Bank Name)
 
____________________________________________________________________________________________________________

(SWIFT)                                                                    (Country)

____________________________________________________________________________________________________________
(Account
#)                                                                (Account Name)
 
____________________________________________________________________________________________________________
(FFC Account #)                                                        (FFC
Account Name)

____________________________________________________________________________________________________________
(Attention)
 
VII. Lender’s SWIFT Payment Instructions for [Foreign Currency]:
 
Pay to:
____________________________________________________________________________________________________________
(Bank Name)

____________________________________________________________________________________________________________
(SWIFT)                                                                    (Country)

____________________________________________________________________________________________________________
(Account
#)                                                                (Account Name)

____________________________________________________________________________________________________________
(FFC Account #)                                                        (FFC
Account Name)

____________________________________________________________________________________________________________
(Attention)
 
VIII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):
 
Pay to:
_______________________________________________
(Bank Name)

_______________________________________________
(ABA #)

_______________________________________________
(Account #)

_______________________________________________
(Attention)
 
IX. Lender’s Fed Wire Payment Instructions:
 
Pay to:

_____________________________________________________________________________________________________________
(Bank Name)

_____________________________________________________________________________________________________________
(ABA
#)                                                                     (City/State)
 
_____________________________________________________________________________________________________________
(Account
#)                                                                (Account Name)
 
_____________________________________________________________________________________________________________
(Attention)
 

--------------------------------------------------------------------------------

 
 
 
 
 
ADMINISTRATIVE DETAILS REPLY FORM - MULTICURRENCY
CONFIDENTIAL
 

--------------------------------------------------------------------------------

X. Organizational Structure and Tax Status
 
Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:
 
Lender Taxpayer Identification Number
(TIN):           ___  ___  -  ___  ___  ___  ___  ___  ___
 
Tax Withholding Form Delivered to Bank of America*:
 
  ________W-9
 
  ________W-8BEN
 
  ________W-8ECI
 
  ________W-8EXP
 
  ________W-8IMY
 


 
NON–U.S. LENDER INSTITUTIONS
 
1. Corporations:
 
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).
 
A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.
 


2. Flow-Through Entities
 
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.


Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.
 

--------------------------------------------------------------------------------

 
 
 
 
 
ADMINISTRATIVE DETAILS REPLY FORM - MULTICURRENCY
CONFIDENTIAL
 

--------------------------------------------------------------------------------

U.S. LENDER INSTITUTIONS:
 
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we require an original form W-9.
 
Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement.  Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.
 


 
*Additional guidance and instructions as to where to submit this documentation
can be found at this link:
 
Tax Form Tool Kit (2006) (2).doc
 


 
XI. Bank of America Payment Instructions:
 
Pay to:            Bank of America, N.A.
ABA # 026009593
New York, NY
Acct. #                                              
Attn: Corporate Credit Services
Ref:  Granite Construction Incorporated
 
3/1/07 Revision
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
EXHIBIT F


FORM OF GUARANTY




See attached.
 
 
 
F-1
 
 
EXHIBIT G


FORM OF OPINION




 
See attached.
 
 
 
G-1
 
 


 